Exhibit 10.3

FIRST SUPPLEMENTAL INDENTURE

Dated as of February 7, 2007

between

SunPower Corporation

and

Wells Fargo Bank, National Association,

as

Trustee

1.25% SENIOR CONVERTIBLE DEBENTURES DUE 2027

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

Article 1 Definitions and Incorporation by Reference    1   Section 1.01   

Definitions

   1   Section 1.02   

Other Definitions

   6 Article 2 The Series of Debentures    6   Section 2.01   

Designation and Amount of Debentures

   6   Section 2.02   

Form of the Debentures

   6   Section 2.03   

Maturity Date; Interest

   7   Section 2.04   

Exchange and Registration on Transfer.

   7   Section 2.05   

Global Debentures

   8   Section 2.06   

Additional Debentures

   9   Section 2.07   

Defaulted Interest

   9   Section 2.08   

Registrar, Paying Agent, Conversion Agent and Trustee

   9 Article 3 Redemption and Repurchase of Debentures    10   Section 3.01   

Optional Redemption of Debentures

   10   Section 3.02   

Notice of Optional Redemption; Selection of Debentures to Be Redeemed

   10   Section 3.03   

Payment of Debentures Called for Redemption

   11   Section 3.04   

Repurchase at Option of Holders Upon a Fundamental Change

   12   Section 3.05   

Repurchase of Debentures by the Company at the Option of Holders

   13   Section 3.06   

Company Repurchase Notice

   14   Section 3.07   

Effect of Repurchase Notice; Withdrawal

   15   Section 3.08   

Deposit of Repurchase Price

   15   Section 3.09   

Debentures Repurchased in Part

   16   Section 3.10   

Purchase of Debentures in the Open Market

   16   Section 3.11   

Cancellation of Debentures Redeemed or Repurchased

   16   Section 3.12   

Sinking Funds

   16 Article 4 Covenants    16   Section 4.01   

Payment of Debentures

   16   Section 4.02   

Maintenance of Office or Agency

   16   Section 4.03   

Compliance Certificate

   17   Section 4.04   

Payment of Taxes and Other Claims

   17   Section 4.05   

Further Instruments and Acts

   17 Article 5 Successors    17   Section 5.01   

When Company May Merge, Etc.

   17   Section 5.02   

Successor Substituted

   18   Section 5.03   

Opinion of Counsel to be Given Trustee

   18 Article 6 Default and Remedies    18   Section 6.01   

Events of Default

   18   Section 6.02   

Acceleration of Maturity; Rescission and Annulment

   20   Section 6.03   

Waiver of Past Defaults

   20   Section 6.04   

Limitation on Suits

   21   Section 6.05   

Unconditional Rights of Holders to Receive Payment and to Convert

   21 Article 7 Amendments; Supplements and Waivers    21   Section 7.01   

Without Consent of Holders

   21   Section 7.02   

With Consent of Holders

   22 Article 8 Conversion of Debentures    23   Section 8.01   

Right to Convert

   23   Section 8.02   

Exercise of Conversion Right; Issuance of Class A Common Stock on Conversion; No
Adjustment for Interest or Dividends

   25   Section 8.03   

Cash Payments in Lieu of Fractional Shares

   27   Section 8.04   

Conversion Rate

   27   Section 8.05   

Adjustment of Conversion Rate

   28   Section 8.06   

Effect of Reclassification, Consolidation, Merger or Sale

   35   Section 8.07   

Taxes on Shares Issued

   36

 

i



--------------------------------------------------------------------------------

  Section 8.08   

Reservation of Shares, Shares to be Fully Paid; Compliance with Governmental
Requirements; Listing of Class A Common Stock

   36   Section 8.09   

Responsibility of Trustee

   36   Section 8.10   

Notice to Holders Prior to Certain Actions

   37   Section 8.11   

Stockholder Rights Plans

   37   Section 8.12   

Settlement Upon Conversion

   37 Article 9 Discharge of Indenture    38   Section 9.01   

Discharge of Liability on Debentures

   38   Section 9.02   

Application of Trust Money

   38   Section 9.03   

Repayment to Company

   39   Section 9.04   

Reinstatement

   39   Section 9.05   

Defeasance

   39 Article 10 Miscellaneous    39   Section 10.01   

Governing Law

   39   Section 10.02   

No Debenture Interest Created

   39   Section 10.03   

Successors

   39   Section 10.04   

Counterparts

   39   Section 10.05   

Severability

   39   Section 10.06   

Table of Contents, Headings, Etc.

   39   Section 10.07   

Inconsistency

   40   Section 10.08   

Calculations in Respect of Debentures

   40 Exhibit A – Form of Note   

 

ii



--------------------------------------------------------------------------------

THIS FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), dated
as of February 7, 2007, is between SunPower Corporation, a corporation duly
organized under the laws of the State of Delaware (the “Company”), and Wells
Fargo Bank, National Association, as Trustee (the “Trustee”).

RECITALS

WHEREAS, the Company and the Trustee have duly executed and delivered an
Indenture, dated as of February 7, 2007 (the “Base Indenture” and together with
this First Supplemental Indenture, the “Indenture”), to provide for the issuance
by the Company from time to time of debentures, notes or other debt instruments
to be issued in one or more series by the Company;

WHEREAS, the issuance and sale of up to $200,000,000 aggregate principal amount
of the Company’s 1.25% Senior Convertible Debentures due 2027 has been
authorized by resolutions adopted by the Board of Directors;

WHEREAS, Section 9.1(e) of the Base Indenture expressly permits the Company and
the Trustee to enter into one or more supplemental indentures for the purposes
of establishing the forms and terms of any Securities to be issued under the
Indenture without the consent of the Holders of any Securities then outstanding;

WHEREAS, the Company desires to supplement the provisions of the Base Indenture
to provide for the issuance of the Debentures under the terms of the Base
Indenture as supplemented hereby; and

WHEREAS, for the purposes hereinabove recited, and pursuant to due corporate
action, the Company has duly determined to execute and deliver to the Trustee
this First Supplemental Indenture;

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Trustee
covenant and agree as follows:

Article 1

Definitions and Incorporation by Reference

Section 1.01    Definitions.

All terms contained in this First Supplemental Indenture shall, except as
specifically provided for herein or except as the context may otherwise require,
have the meanings given to such terms in the Base Indenture. In the event of any
inconsistency between the Base Indenture and the First Supplemental Indenture,
this First Supplemental Indenture shall govern.

Unless the context otherwise requires, the following terms shall have the
following meanings:

“Additional Debentures” has the meaning specified in Section 2.06.

“Additional Shares” has the meaning specified in Section 8.04(b).

“Applicable Consideration” has the meaning specified in Section 8.06.

“Applicable Procedures” means, with respect to any conversion, transfer or
exchange of beneficial ownership interests in a Global Debenture, the rules and
procedures of the Depositary, to the extent applicable to such transfer or
exchange.

“Board of Directors” means the Board of Directors of the Company or, other than
in the case of the definitions of “Continuing Directors” and “Fundamental
Change,” any committee thereof duly authorized to act on behalf of such Board.

 



--------------------------------------------------------------------------------

“Class A Common Stock” means the class A common stock of the Company, par value
$0.001 per share, as it exists on the date of this First Supplemental Indenture
and any shares of any class or classes of Capital Stock of the Company resulting
from any reclassification or reclassifications thereof, or, in the event of a
merger, consolidation or other similar transaction involving the Company that is
otherwise permitted hereunder in which the Company is not the surviving
corporation, the common stock, ordinary shares or depositary shares or other
common equity interests of such surviving corporation or its direct or indirect
parent corporation, which have no preference in respect of dividends or of
amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Company, which are not subject to redemption by
the Company; provided, however, that if at any time there shall be more than one
such resulting class distributed to holders of the Class A Common Stock, the
shares of each such class then so issuable on conversion of Debentures shall be
substantially in the proportion which the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.

“Class B Common Stock” means the class B common stock of the Company, par value
$0.001 per share, as it exists on the date of the First Supplemental Indenture.

“Closing Sale Price” of any share of Class A Common Stock or any other security
on any Trading Day means the closing sale price of such security (or, if no
closing sale price is reported, the average of the closing bid and ask prices
or, if more than one in either case, the average of the average closing bid and
the average closing ask prices) on such date as reported in composite
transactions for the principal U.S. securities exchange (or if not so listed, on
the principal regional securities exchange) on which the shares of Class A
Common Stock are traded or, if the shares of Class A Common Stock are not listed
on a U.S. national or regional securities exchange, as reported by Pink Sheets
LLC. In the absence of such a quotation, the Closing Sale Price shall be
determined by a nationally recognized securities dealer retained by the Company
to make such determination. The Closing Sale Price shall be determined without
reference to extended or after hours trading.

“Closing Date” means the date of this First Supplemental Indenture.

“Code” means the Internal Revenue Code of 1986, as amended.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who (i) was a member of the Board of Directors on the date of
this First Supplemental Indenture; or (ii) was nominated for election or elected
to the Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such new
director’s nomination or election.

“Conversion Date” has the meaning specified in Section 8.02.

“Conversion Notice” has the meaning specified in Section 8.02.

“Conversion Price” on any date of determination means $1,000 divided by the
Conversion Rate as of such date.

“Conversion Period” means the 20 consecutive Trading Day period: (1) if the
Company has called the Debentures delivered for conversion for redemption,
beginning on the 23rd scheduled Trading Day immediately preceding the Redemption
Date; (2) with respect to Conversion Notices received during the period
beginning 25 Trading Days preceding the Maturity Date and ending one Trading Day
preceding the Maturity Date, beginning on the 23rd scheduled Trading Day
immediately preceding the Maturity Date; (3) with respect to conversions in
connection with a Fundamental Change, beginning on the 23rd scheduled Trading
Day immediately preceding the Repurchase Date relating to such Fundamental
Change; and (4) in all other cases, beginning on the third Trading Day following
the Company’s receipt of a Holder’s Conversion Notice delivered in accordance
with Section 8.02.

“Conversion Rate” means the number of shares of Class A Common Stock into which
each $1,000 principal amount of Debentures is convertible, which is initially
17.6211 shares, subject to adjustments as set forth herein.

 

2



--------------------------------------------------------------------------------

“Conversion Settlement Amount” means the sum of the Daily Settlement Amounts for
each of the 20 Trading Days during the Conversion Period.

“Conversion Value” means the sum of the Daily Conversion Value for 20
consecutive Trading Days during the Conversion Period.

“Corporate Trust Office” or other similar term, means the designated office of
the Trustee at any particular time its corporate trust business as it relates to
the Indenture shall be administered, which office is, at the date as of which
this First Supplemental Indenture is dated, located at Wells Fargo Bank,
National Association, Corporate Trust Services, MAC N9303-120, 608 Second Avenue
South Minneapolis, MN 55479, Attention: SunPower Account Manager or at any other
time at such other address as the Trustee may designate from time to time by
notice to the Company.

“Current Market Price” has the meaning specified in Section 8.05(g)(1).

“Daily Conversion Value” has the meaning specified in Section 8.12.

“Daily Settlement Amount” has the meaning specified in Section 8.12.

“Debentureholder” or “Holder” means the Person in whose name a Debenture is
registered on the Registrar’s books.

“Debentures” means any debentures issued, authenticated and delivered under the
Indenture, including any Global Debentures.

“Determination Date” has the meaning specified in Section 8.05(l).

“Distribution Notice” has the meaning specified in Section 8.01(c).

“Fair Market Value” has the meaning specified in Section 8.05(g)(2).

“Fiscal Quarter” means, with respect to the Company, each fiscal quarter
publicly disclosed by the Company. The Company shall confirm the ending dates of
its fiscal quarters for the current fiscal year to the Trustee upon the
Trustee’s request.

“Fundamental Change” means the occurrence of any of the following after the
original issuance of the Debentures:

(a)      the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” other than
Parent or its successors or a controlling Person or Persons of Parent, directly
or indirectly, including through one or more wholly-owned subsidiaries, becomes
the “beneficial owner” (as these terms are defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), of more than 75% of the voting power of the Company’s
Capital Stock that is at the time entitled to vote by the holder thereof in the
election of the Board of Directors (or comparable body);

(b)      the first day on which a majority of the members of the Board of
Directors are not Continuing Directors;

(c)      the adoption of a plan relating to the liquidation or dissolution of
the Company;

(d)      the consolidation or merger of the Company with or into any other
“person” (as this term is used in Section 13(d)(3) of the Exchange Act), or the
sale, lease, transfer, conveyance or other disposition, in one or a series of
related transactions, of all or substantially all of the Company’s assets and
those of its subsidiaries taken as a whole to any “person” (as this term is used
in Section 13(d)(3) of the Exchange Act), other than:

 

3



--------------------------------------------------------------------------------

(i)      any transaction:

(A) that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of the Class A Common Stock; and

(B) pursuant to which the holders of 50% or more of the total voting power of
all shares of the Company’s Capital Stock entitled to vote generally in
elections of directors of the Company immediately prior to such transaction have
the right to exercise, directly or indirectly, 50% or more of the total voting
power of all shares of the Company’s Capital Stock entitled to vote generally in
elections of directors of the continuing or surviving Person immediately after
giving effect to such transaction; or

(ii) any merger primarily for the purpose of changing the Company’s jurisdiction
of incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of Class A Common Stock solely into shares of common stock of
the surviving entity;

(e)      the termination of trading of the Class A Common Stock, which will be
deemed to have occurred if the Class A Common Stock or other common stock or
common equity interests into which the Debentures are then convertible, are
neither listed for trading on a United States national securities exchange nor
approved for listing on any United States system of automated dissemination of
quotations of securities prices, and no American Depositary Shares certificates
or similar instruments for such common stock or common equity interests are so
listed or approved for listing in the United States; or

(f)      Parent repurchases or otherwise directly or indirectly acquires more
than 50% of the outstanding Class A Common Stock, excluding from this
calculation all shares of Class A Common Stock acquired by Parent through
conversion of Parent’s Class B Common Stock into Class A Common Stock pursuant
to the terms of the Class B Common Stock.

However, a Fundamental Change will be deemed not to have occurred if more than
90% of the consideration in the transaction or transactions (other than cash
payments for fractional shares and cash payments made in respect of dissenters’
appraisal rights) which otherwise would constitute a Fundamental Change under
clauses (a), (d) or (f) above consists of shares of common stock, depositary
receipts or other common equity interests traded or to be traded immediately
following such transaction on a national securities exchange and, as a result of
the transaction or transactions, the Debentures become convertible into such
common stock, depositary receipts or other common equity interests (and any
rights attached thereto) and other applicable consideration.

“Fundamental Change Repurchase Date” has the meaning specified in
Section 3.04(a).

“Global Debentures” has the meaning specified in Section 2.02.

“Indenture” means, collectively, the Base Indenture and the First Supplemental
Indenture as the same may be amended or supplemented from time to time pursuant
to the terms of the First Supplemental Indenture and the Base Indenture,
including the provisions of the TIA that are automatically deemed to be a part
of this Indenture by operation of the TIA.

“Interest Payment Date” means February 15 and August 15 of each year, commencing
August 15, 2007.

“Issue Date” of any Debenture means the date on which the Debenture was
originally issued or deemed issued as set forth on the face of the Debenture.

 

4



--------------------------------------------------------------------------------

“Market Disruption Event” means the occurrence or existence during the one-half
hour period ending on the scheduled close of trading on any Trading Day for the
Class A Common Stock of any material suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by applicable U.S.
national securities exchange on which the Class A Common Stock is traded or
otherwise) in the Class A Common Stock or in any options, contracts or futures
contracts relating to the Class A Common Stock.

“Maturity Date” means February 15, 2027.

“Non-Stock Change of Control” means a transaction described under clause (a),
(d) or clause (f) in the definition of Fundamental Change pursuant to which 10%
or more of the consideration for Class A Common Stock (other than cash payments
for fractional shares, if applicable, and cash payments made in respect of
dissenters’ appraisal rights) in such transaction consists of cash or securities
(or other property) that are not shares of common stock, depositary receipts or
other common equity interests traded or scheduled to be traded immediately
following such transaction on a U.S. national securities exchange.

“Parent” means Cypress Semiconductor Corporation, or its successors.

“Prospectus Supplement” means the prospectus supplement, dated February 2, 2007,
relating to the Debentures, as filed by the Company with the SEC pursuant to
Rule 424(b) of the Securities Act.

“Purchased Shares” has the meaning specified in Section 8.05(f).

“Record Date” means, with respect to each Interest Payment Date, the February 1
or August 1, as the case may be, next preceding such Interest Payment Date. The
“record date,” with respect to the Conversion Rate adjustment as provided in
Section 8.05, has the meaning specified in Section 8.05(g).

“Reference Period” has the meaning specified in Section 8.05(d).

“Register” has the meaning specified in Section 2.05.

“Registrar” has the meaning specified in Section 2.05.

“Repurchase Date” has the meaning specified in Section 3.05(a).

“Repurchase Notice” has the meaning specified in Section 3.04(c).

“Spin-off” has the meaning specified in Section 8.05(d).

“Spin-off Valuation Period” has the meaning specified in Section 8.05(d).

“Stock Price” has the meaning specified in Section 8.04(b).

“Trading Day” means a day during which (i) trading in the Class A Common Stock
generally occurs, (ii) there is no Market Disruption Event and (iii) a Closing
Sale Price for the Class A Common Stock is provided on the principal U.S.
national or regional securities exchange on which the Class A Common Stock is
then listed or, if the Class A Common Stock is not listed on a U.S. national or
regional securities exchange, on the principal other market on which the Class A
Common Stock is then traded.

“Trading Price” means, with respect to a Debenture on any date of determination,
the average of the secondary market bid quotations per $1,000 principal amount
of Debentures obtained by the Trustee for $2,000,000 principal amount of
Debentures at approximately 3:30 p.m., New York City time, on such determination
date from two independent nationally recognized securities dealers selected by
the Company, which may include one or more of the Underwriters; provided that if
two such bids cannot reasonably be obtained by the Trustee, but one such bid can
be reasonably obtained by the Trustee, then this one bid shall be used; and
provided further that, if the Trustee cannot reasonably obtain at least one bid
for $2,000,000 principal amount of Debentures from a

 

5



--------------------------------------------------------------------------------

nationally recognized securities dealer, then, for the purpose of determining
the convertibility of the Debentures only, the Trading Price per $1,000
principal amount of Debentures shall be deemed to be less than 98% of the
product of (a) the Conversion Rate on such determination date and (b) the
Closing Sale Price of a share of Class A Common Stock on such determination
date.

“Trigger Event” has the meaning specified in Section 8.05(d).

“Underwriters” means the Lehman Brothers Inc., Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., Cowen and Company, LLC, First Albany Capital
Inc. and ThinkEquity Partners LLC.

Section 1.02    Other Definitions.

 

Term

   Defined in Section

“Agent Members”

   2.06(g)

“Bankruptcy Law”

   7.01

“Base Indenture”

   Recitals

“Conversion Agent”

   2.08

“Custodian”

   6.01(a)

“First Supplemental Indenture”

   Preamble

“Indenture”

   Recitals

“Trustee”

   Preamble

Article 2

The Series of Debentures

Section 2.01    Designation and Amount of Debentures. There is hereby authorized
a series of senior convertible debentures designated as “1.25% Senior
Convertible Debentures due 2027”. The Debentures will initially not exceed the
aggregate principal amount of $200,000,000 (except pursuant to Section 2.06
hereof or the Base Indenture).

Section 2.02    Form of the Debentures. The Debentures and the Trustee’s
certificate of authentication to be borne by such Debentures shall be
substantially in the form set forth in Exhibit A. The terms and provisions
contained in the form of Debentures attached as Exhibit A hereto shall
constitute, and are hereby expressly made, a part of this First Supplemental
Indenture and, to the extent applicable, the Company and the Trustee, by their
execution and delivery of this First Supplemental Indenture, expressly agree to
such terms and provisions and to be bound thereby.

Any of the Debentures may have such letters, numbers or other marks of
identification and such notations, legends, endorsements or changes as the
Officers executing the same may approve (execution thereof to be conclusive
evidence of such approval) and as are not inconsistent with the provisions of
this First Supplemental Indenture or the Base Indenture, or as may be required
by the Trustee, the Depositary, or as may be required to comply with any
applicable law or with any rule or regulation made pursuant thereto or with any
rule or regulation of any securities exchange or automated quotation system on
which the Debentures may be listed, or to conform to usage, or to indicate any
special limitations or restrictions to which any particular Debentures are
subject.

Subject to Section 2.05 hereof, so long as the Debentures are eligible for
book-entry settlement with the Depositary, or unless otherwise required by law,
or otherwise contemplated by the Base Indenture, all of the Debentures will be
represented by one or more Global Debentures. The transfer and exchange of
beneficial interests in any such Global Debenture shall be effected through the
Depositary in accordance with this First Supplemental Indenture and the
Applicable Procedures.

Each Global Debenture shall represent such aggregate principal amount of
outstanding Debentures as shall be specified therein and each shall provide that
it shall represent the aggregate principal amount of outstanding Debentures from
time to time endorsed thereon and that the aggregate principal amount of
outstanding Debentures represented thereby may from time to time be reduced or
increased, as appropriate, to reflect exchanges, redemptions, purchases or
conversions of such Debentures.

 

6



--------------------------------------------------------------------------------

Section 2.03    Maturity Date; Interest. The Debentures shall be issuable in
registered form without coupons in denominations of $1,000 principal amount and
integral multiples thereof. Each Debenture shall be dated the date of its
authentication and shall bear interest from the date specified on the face of
the form of Debentures attached as Exhibit A hereto. Interest on the Debentures
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months.

On the Maturity Date, each Holder shall be entitled to receive on such date
$1,000 in cash for each $1,000 principal amount per Debentures, together with
accrued and unpaid interest to, but not including, the Maturity Date. With
respect to Global Debentures, principal and interest shall be paid to the
Depositary in immediately available funds. With respect to any certificated
Debentures, principal and interest will be payable at the Company’s office or
agency maintained for such purpose, which initially shall be the Corporate Trust
Office of the Trustee.

The Person in whose name any Debenture is registered on the Register at 5:00
p.m., New York City time, on any Record Date with respect to any Interest
Payment Date shall be entitled to receive the interest payable on such Interest
Payment Date. Notwithstanding the foregoing: (a) any Debentures or portion
thereof surrendered for conversion during the period from 5:00 p.m., New York
City time, on the Record Date for any Interest Payment Date to 5:00 p.m., New
York City time, on the Business Day preceding the applicable Interest Payment
Date shall be accompanied by payment, in immediately available funds or other
funds acceptable to the Company, of an amount equal to the interest otherwise
payable on such Interest Payment Date on the principal amount being converted;
provided, that no such payment need be made (1) if a Holder converts its
Debentures in connection with a redemption and the Company has specified a
redemption date that is after a Record Date and on or prior to the corresponding
Interest Payment Date, (2) if a Holder converts its Debentures in connection
with a Fundamental Change and the Company has specified a Fundamental Change
Repurchase Date that is after a Record Date and on or prior to the corresponding
Interest Payment Date or (3) to the extent of any overdue interest, if any, that
exists at the time of conversion with respect to such Debentures and (b) the
Company shall pay accrued interest to a Person other than the Holder on the
Record Date on the Maturity Date, at which date the Company shall pay accrued
and unpaid interest to the Person whom the principal amount is paid.

The Company shall pay interest (i) on any Global Debentures by wire transfer of
immediately available funds to the account of the Depositary or its nominee,
(ii) on any Debentures in certificated form having a principal amount of less
than $2,000,000, by check mailed to the address of the Person entitled thereto
as it appears in the Register, provided, however, that at maturity interest will
be payable at the office of the Company maintained by the Company for such
purposes, which shall initially be the Corporate Trust Office of the Trustee and
(iii) on any Debentures in certificated form having a principal amount of
$2,000,000 or more, by wire transfer in immediately available funds at the
election of the Holder of such Debentures duly delivered to the trustee at least
five Business Days prior to the relevant Interest Payment Date or by check if no
such election is made, provided, however, that on the Maturity Date, interest
will be payable at the office of the Company maintained by the Company for such
purposes, which shall initially the Corporate Trust Office of the Trustee. If a
payment date is not a Business Day, payment shall be made on the next succeeding
Business Day, and no additional interest shall accrue thereon.

Any interest on any Debentures which is payable, but is not punctually paid or
duly provided for, on any Interest Payment Date shall be subject to
Section 2.07.

Section 2.04    Exchange and Registration on Transfer. In addition to
Section 2.7 of the Base Indenture, (a) all Debentures presented or surrendered
for repurchase or conversion shall (if so required by the Company or the
Registrar) be duly endorsed, or be accompanied by a written instrument or
instruments of transfer in form satisfactory to the Company, and the Debentures
shall be duly executed by the Holder thereof or his attorney duly authorized in
writing and (b) neither the Company nor the Trustee nor any Registrar shall be
required to exchange, issue or register transfer of (1) any Debentures or
portions thereof surrendered for conversion pursuant to Article 8 of this First
Supplemental Indenture, which may not be withdrawn, (2) any Debentures or
portions thereof tendered for repurchase (and not withdrawn) pursuant to
Section 3.04 of this First Supplemental Indenture or (3) any Debentures or
portions thereof tendered for repurchase (and not withdrawn) pursuant to
Section 3.05 of this First Supplemental Indenture.

 

7



--------------------------------------------------------------------------------

Section 2.05    Global Debentures.

(a)      Each Global Debenture authenticated under this First Supplemental
Indenture shall be registered in the name of the Depositary or a nominee thereof
and delivered to such Depositary or a nominee thereof or custodian therefore,
and each such Global Debenture shall constitute a single Debenture for purposes
of this First Supplemental Indenture.

(b)      Notwithstanding any other provisions of this First Supplemental
Indenture, the Base Indenture or the Debentures, no Global Debentures may be
exchanged in whole or in part for Debentures registered, and no transfer of a
Global Debenture in whole or in part may be registered, in the name of any
Person other than the Depositary or a nominee thereof unless (A) the Depositary
(x) has notified the Company that it is unwilling or unable to continue as
Depositary for such Global Debenture or (y) has ceased to be a clearing agency
registered under the Exchange Act, and a successor depositary has not been
appointed by the Company within 90 calendar days, or (B) the Company, in its
sole discretion, notifies the Trustee in writing that it no longer wishes to
have all the Debentures represented by Global Debentures. Any Global Debentures
exchanged pursuant to this Section 2.05(b) shall be so exchanged in whole and
not in part.

(c)      In addition, certificated Debentures will be issued in exchange for
beneficial interests in a Global Debenture upon request by or on behalf of the
Depositary in accordance with customary procedures following the request of a
beneficial owner seeking to enforce its rights under the Debentures or this
Indenture, including its rights following the occurrence of an Event of Default.

(d)      Debentures issued in exchange for a Global Debenture or any portion
thereof pursuant to clause (b) or (c) above shall be issued in definitive, fully
registered form, without interest coupons, shall have a principal amount equal
to that of such Global Debenture or portion thereof to be so exchanged, and
shall be registered in such names and be in such authorized denominations as the
Depositary shall designate and shall bear the legend set forth in Exhibit A
hereto. Any Global Debenture to be exchanged in whole shall be surrendered by
the Depositary to the Trustee or the Registrar. With regard to any Global
Debenture to be exchanged in part, either such Global Debenture shall be so
surrendered for exchange or, if the Trustee is acting as custodian for the
Depositary or its nominee with respect to such Global Debenture, the principal
amount thereof shall be reduced, by an amount equal to the portion thereof to be
so exchanged, by means of an appropriate adjustment made on the records of the
Trustee. Upon any such surrender or adjustment, the Trustee shall authenticate
and deliver the Debenture issuable on such exchange to or upon the order of the
Depositary or an authorized representative thereof.

(e)      Subject to the provisions of Section 2.05(g) below, the registered
Holder may grant proxies and otherwise authorize any Person, including Agent
Members (as defined below) and Persons that may hold interests through Agent
Members, to take any action which a Holder is entitled to take under this First
Supplemental Indenture or the Debentures.

(f)      In the event of the occurrence of any of the events specified in
Section 2.05(b) above or upon any request described in Section 2.05(c) above,
the Company will promptly make available to the Trustee a reasonable supply of
certificated Debentures in definitive, fully registered form, without interest
coupons.

(g)      Neither any members of, or participants in, the Depositary
(collectively, the “Agent Members”) nor any other Persons on whose behalf Agent
Members may act shall have any rights under this First Supplemental Indenture or
the Base Indenture with respect to any Global Debenture registered in the name
of the Depositary or any nominee thereof, or under any such Global Debenture,
and the Depositary or such nominee, as the case may be, may be treated by the
Company, the Trustee and any agent of the Company or the Trustee as the absolute
owner and Holder of such Global Debenture for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company or the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or such nominee, as the case may be, or impair, as between the Depositary, its
Agent Members and any other Person on whose behalf an Agent Member may act, the
operation of customary practices of such Persons governing the exercise of the
rights of a Holder of any Debenture.

 

8



--------------------------------------------------------------------------------

(h) At such time as all interests in a Global Debenture have been redeemed,
repurchased, converted, cancelled or exchanged for Debentures in certificated
form, such Global Debenture shall, upon receipt thereof, be cancelled by the
Trustee in accordance with standing procedures and instructions existing between
the Depositary and the custodian for the Global Debenture, subject to
Section 2.12 of the Base Indenture. At any time prior to such cancellation, if
any interest in a Global Debenture is redeemed, repurchased, converted, canceled
or exchanged for Debentures in certificated form, the principal amount of such
Global Debenture shall, in accordance with the standing procedures and
instructions existing between the Depositary and the custodian for the Global
Debenture, be appropriately reduced, and an endorsement shall be made on such
Global Debenture, by the Trustee or the custodian for the Global Debenture, at
the direction of the Trustee, to reflect such reduction.

Section 2.06    Additional Debentures. The Company may, from time to time,
subject to compliance with any other applicable provisions of this Indenture,
without the consent of the Holders, create and issue pursuant to this Indenture
additional Debentures (“Additional Debentures”), which shall be treated as a
single class with the Debentures issued on the Closing Date for all purposes
under this Indenture and which shall have terms and conditions set forth in
Exhibit A identical to those of the other outstanding Debentures, except that
Additional Debentures:

(i) may have a different issue price than other outstanding Debentures;

(ii) may have a different Issue Date from other outstanding Debentures; and

(iii) may have a different amount of interest payable on the first Interest
Payment Date after issuance than is payable on other outstanding Debentures;

provided, that no Additional Debentures may be issued if such Additional
Debentures would constitute, as determined pursuant to an Opinion of Counsel, a
different class of securities than the Debentures issued on the Issue Date for
U.S. federal income tax purposes and provided further, that the Additional
Debentures have the same CUSIP number as other outstanding Debentures. No
Additional Debentures may be issued if any Event of Default has occurred and is
continuing.

Section 2.07    Defaulted Interest. Notwithstanding Section 2.13 of the Base
Indenture, if the Company defaults in a payment of interest on the Debentures,
the Company shall pay the defaulted interest (plus interest on such defaulted
interest at the rate of 1% per annum above the then applicable interest rate
from the required payment date to the extent lawful) in any lawful manner. The
Company may pay the defaulted interest to the Persons who are Debentureholders
on a subsequent special record date. The Company shall fix or cause to be fixed
any such special record date and payment date to the reasonable satisfaction of
the Trustee and shall promptly deliver or cause to be delivered to each
Debentureholder a notice that states the special record date, the payment date
and the amount of defaulted interest to be paid.

(a) Registrar, Paying Agent, Conversion Agent and Trustee.In addition to
Section 2.4 of the Base Indenture, the Company shall maintain an office or
agency where Debentures may be presented for conversion (the “Conversion
Agent”). The Company hereby initially designates the Trustee as the Conversion
Agent. The Company further designates the Corporate Trust Office of the Trustee
as its office where Debentures may be surrendered for conversion.

The Company may at any time and from time to time vary or terminate the
appointment of any such office or appoint any additional offices for any or all
purposes; provided, however, that until all of the Debentures have been
delivered to the Trustee for cancellation, or moneys sufficient to pay the
principal of and premium, if any, and interest on the Debentures have been made
available for payment and either paid or returned to the Company pursuant to the
provisions of Section 9.02 hereof, the Company shall maintain an office or
agency where Debentures may be surrendered for conversion. The Company shall
give prompt written notice to the Trustee, and notice to the Holders, of the
appointment or termination of any such agents and of the location and any change
in the location of any such office or agency.

The Company may also from time to time designate on or more Conversion Agents
and from time to time rescind such designations. The Company shall give prompt
written notice to the Trustee of any such designation or rescission and of any
change in the name or address of such Conversion Agent.

 

9



--------------------------------------------------------------------------------

The rights, privileges, protections, immunities and benefits given to the
Trustee under the Base Indenture and this First Supplemental Indenture
including, without limitation, its right to be indemnified, are extended to, and
shall be enforceable by, the Trustee in each of its capacities hereunder, and
each Conversion Agent or other Agent acting hereunder.

Article 3

Redemption and Repurchase of Debentures

Notwithstanding Article 3 of the Base Indenture, the following Article 3 (and
not Article 3 of the Base Indenture) shall apply for purposes of this First
Supplemental Indenture and the Debentures.

Section 3.01    Optional Redemption of Debentures. At any time on or after
February 15, 2012, the Debentures may be redeemed at the option of the Company,
in whole or in part, upon notice as set forth in Section 3.02, in cash at the
redemption price equal to 100% of the principal amount thereof. In addition, the
Company will pay interest on the Debentures being redeemed, which interest will
include such interest accrued and unpaid to, but excluding, the redemption date;
provided, that if the redemption date is after a Record Date and on or prior to
the corresponding Interest Payment Date, the interest will be paid on the
redemption date to the Holder of record on the Record Date. The Company may not
redeem any Debentures if a Default in the payment of interest on the Debentures
has occurred and is continuing.

Section 3.02    Notice of Optional Redemption; Selection of Debentures to Be
Redeemed. In case the Company shall desire to exercise the right to redeem all
or, as the case may be, any part of the Debentures pursuant to Section 3.01, it
shall fix a date for redemption and it or, at its written request received by
the Trustee not fewer than five Business Days (or such shorter period of time as
may be acceptable to the Trustee) prior to the date the notice of redemption is
to be delivered, the Trustee in the name of and at the expense of the Company,
shall deliver or cause to be delivered a notice of such redemption not fewer
than 30 calendar days nor more than 60 calendar days prior to the redemption
date to each Holder of Debentures so to be redeemed in whole or in part at its
last address as the same appears on the Register; provided, that if the Company
makes such request of the Trustee, it shall, together with such request, also
give written notice of the redemption date to the Trustee, provided that the
text of the notice shall be prepared by the Company. Such delivery shall be by
electronic transmission or by first class mail. The notice, if delivered in the
manner herein provided, shall be conclusively presumed to have been duly given,
whether or not the Holder receives such notice. In any case, failure to give
such notice or any defect in the notice to the Holder of any Debentures
designated for redemption as a whole or in part shall not affect the validity of
the proceedings for the redemption of any other Debentures. Concurrently with
the delivery of any such notice of redemption, the Company shall issue a press
release announcing such redemption, the form and content of which press release
shall be determined by the Company in its sole discretion. The failure to issue
any such press release or any defect therein shall not affect the validity of
the redemption notice or any of the proceedings for the redemption of any
Debentures called for redemption.

Each such notice of redemption shall specify: (i) the aggregate principal amount
of Debentures to be redeemed, (ii) the CUSIP number or numbers of the Debentures
being redeemed, (iii) the date fixed for redemption (which shall be a Business
Day), (iv) the redemption price at which Debentures are to be redeemed, (v) the
place or places of payment and that payment will be made upon presentation and
surrender of such Debentures, (vi) that interest accrued and unpaid to, but
excluding, the date fixed for redemption will be paid as specified in said
notice, and that on and after said date interest thereon or on the portion
thereof to be redeemed will cease to accrue, (vii) that the Holder has a right
to convert the Debentures called for redemption, (viii) the Conversion Rate on
the date of such notice, (ix) the time and date on which the right to convert
such Debentures or portions thereof will expire and (x) that the Company will
pay cash for fractional interests in shares of Class A Common Stock issuable
upon conversion, if any, as provided in this First Supplemental Indenture. If
fewer than all the Debentures are to be redeemed, the notice of redemption shall
identify the Debentures to be redeemed (including CUSIP numbers, if any). In
case any Debentures are to be redeemed in part only, the notice of redemption
shall state the portion of the principal amount thereof to be redeemed and shall
state that, on and after the redemption date, upon surrender of such Debentures,
a new Debenture or Debentures in principal amount equal to the unredeemed
portion thereof will be issued.

 

10



--------------------------------------------------------------------------------

Whenever any Debentures are to be redeemed, the Company will give the Trustee
written notice of the redemption date, together with an Officers’ Certificate as
to the aggregate principal amount of Debentures to be redeemed not fewer than 35
calendar days (or such shorter period of time as may be acceptable to the
Trustee) prior to the redemption date.

On or prior to the redemption date specified in the notice of redemption given
as provided in this Section 3.02, the Company will deposit with the Paying Agent
(or, if the Company is acting as its own Paying Agent, set aside, segregate and
hold in trust as provided in Section 2.5 of the Base Indenture) an amount of
money in immediately available funds sufficient to redeem on the redemption date
all the Debentures (or portions thereof) so called for redemption (other than
those theretofore surrendered for conversion into cash and, if applicable,
Class A Common Stock) at the appropriate redemption price, together with accrued
and unpaid interest to, but excluding, the redemption date; provided that if
such payment is made on the redemption date, it must be received by the Paying
Agent, by 10:00 a.m., New York City time, on such date. If any Debentures called
for redemption are converted pursuant hereto prior to such redemption date, any
money deposited with the Paying Agent or so segregated and held in trust for the
redemption of such Debentures shall be paid to the Company or, if then held by
the Company, shall be discharged from such trust.

If less than all of the outstanding Debentures are to be redeemed, the Trustee
shall select the Debentures or portions thereof of the Global Debentures or the
Debentures in certificated form to be redeemed (in principal amounts of $1,000
or multiples thereof) by lot, on a pro rata basis or by another method the
Trustee deems fair and appropriate. If any Debentures selected for redemption
are submitted for conversion in part after such selection, the portion of such
Debentures submitted for conversion shall be deemed (so far as may be possible)
to be the portion to be selected for redemption. The Debentures (or portions
thereof) so selected for redemption shall be deemed duly selected for redemption
for all purposes hereof, notwithstanding that any such Debentures are submitted
for conversion in part before the delivery of the notice of redemption.

Upon any redemption of less than all of the outstanding Debentures, the Company
and the Trustee may (but need not), solely for purposes of determining the pro
rata allocation among such Debentures that are unconverted and outstanding at
the time of redemption, treat as outstanding any Debentures surrendered for
conversion during the period of fifteen calendar days preceding the delivery of
a notice of redemption and may (but need not) treat as outstanding any
Debentures authenticated and delivered during such period in exchange for the
unconverted portion of any Debentures converted in part during such period.

Section 3.03    Payment of Debentures Called for Redemption. If notice of
redemption has been given as provided in Section 3.02, the Debentures or portion
of Debentures with respect to which such notice has been given shall, unless
converted pursuant to the terms hereof, become due and payable on the date fixed
for redemption and at the place or places stated in such notice at the
redemption price, plus interest accrued and unpaid to, but excluding, the
redemption date (unless the redemption date is after a Record Date and on or
prior to the corresponding Interest Payment Date, in which event the interest
will be paid on the Interest Payment Date to the Holder of record on the Record
Date), and, unless the Company shall default in the payment of such Debentures
at the redemption price, plus interest, if any, accrued and unpaid to, but
excluding, such date, interest on the Debentures or portion of Debentures so
called for redemption, interest shall cease to accrue on and after such date
and, after 5:00 p.m., New York City time, on the Business Day immediately
preceding the redemption date (unless the Company shall default in the payment
of such Debentures at the redemption price, together with interest accrued to
such date) and such Debentures shall cease to be convertible and, except as
provided in Section 2.5 of the Base Indenture and Section 9.02 hereof, to be
entitled to any benefit or security under this Indenture, and the holders
thereof shall have no right in respect of such Debentures except the right to
receive the redemption price thereof plus accrued and unpaid interest to, but
excluding, the redemption date. On presentation and surrender of such Debentures
at a place of payment in said notice specified, the said Debentures or the
specified portions thereof shall be paid and redeemed by the Company at the
redemption price, together with interest accrued and unpaid thereon to, but
excluding, the redemption date; provided that if the applicable redemption date
is after the applicable Record Date and on or before an Interest Payment Date,
the interest payable on such Interest Payment Date shall be paid on such
Interest Payment Date to the holders of record of such Debentures on the
applicable Record Date instead of the holders surrendering such Debentures for
redemption on such date.

 

11



--------------------------------------------------------------------------------

Upon presentation of any Debentures redeemed in part only, the Company shall
execute and the Trustee shall authenticate and make available for delivery to
the Holder thereof, at the expense of the Company, a new Debenture or
Debentures, of authorized denominations, in principal amount equal to the
unredeemed portion of the Debentures so presented.

Notwithstanding the foregoing, the Trustee shall not redeem any Debentures or
deliver any notice of redemption during the continuance of a Default in payment
of interest on the Debentures. If any Debentures called for redemption shall not
be so paid upon surrender thereof for redemption on the redemption date as
provided in this Section 3.03, to the extent legally permissible, the redemption
price shall, until paid or duly provided for, bear interest from and including
the redemption date at a rate equal to 1% per annum above the rate borne by the
Debentures and such Debentures shall remain convertible into cash and, if
applicable, Class A Common Stock until the redemption price and interest shall
have been paid or duly provided for.

Section 3.04    Repurchase at Option of Holders Upon a Fundamental Change

(a) If there shall occur a Fundamental Change at any time prior to the Maturity
Date of the Debentures, then each Holder shall have the right, at such Holder’s
option, to require the Company to repurchase all of such Holder’s Debentures, or
any portion thereof that is a multiple of $1,000 principal amount, on a date
(the “Fundamental Change Repurchase Date”) specified by the Company, that is not
less than 20 calendar days nor more than 35 calendar days after the date of the
Company Repurchase Notice related to such Fundamental Change at a cash
repurchase price equal to 100% of the principal amount of the Debentures being
repurchased, plus accrued and unpaid interest to, but excluding, the Fundamental
Change Repurchase Date, subject to the satisfaction by the Holder of the
requirements set forth in Section 3.04(c); provided, that if such Fundamental
Change Repurchase Date falls after a Record Date and on or prior to the
corresponding Interest Payment Date, then the interest payable on such Interest
Payment Date shall be paid on such Interest Payment Date to the holders of
record of the Debentures on the applicable Record Date instead of the holders
surrendering the Debentures for repurchase on such date.

(b) On or before the fifth calendar day after the occurrence of a Fundamental
Change, the Company shall deliver or cause to be delivered to all holders of
record of the Debentures on the date of the Fundamental Change at their
addresses shown in the Register a Company Repurchase Notice as set forth in
Section 3.06 with respect to such Fundamental Change. The Company shall also
deliver a copy of the Company Repurchase Notice to the Trustee and the Paying
Agent at such time as it is delivered to holders of Debentures. Concurrently
with the delivery of such Company Repurchase Notice, the Company shall issue a
press release announcing such Fundamental Change referred to in the Company
Repurchase Notice, the form and content of which press release shall be
determined by the Company in its sole discretion.

No failure of the Company to give the foregoing notices and press release and no
defect therein shall limit the repurchase rights of holders of Debentures or
affect the validity of the proceedings for the repurchase of the Debentures
pursuant to this Section 3.04.

(c) For Debentures to be repurchased at the option of the Holder, the Holder
must deliver to the Paying Agent, prior to 5:00 p.m., New York City time, on the
Fundamental Change Repurchase Date, (i) a written notice of repurchase (the
“Repurchase Notice”) in the form set forth on the reverse of the Debentures duly
completed (if the Debentures are certificated) or stating the following (if the
Debentures are represented by a Global Debenture): (A) the certificate number of
the Debentures which the Holder will deliver to be repurchased or compliance
with the appropriate Depositary procedures, (B) the portion of the principal
amount of the Debentures which the Holder will deliver to be repurchased, which
portion must be in principal amounts of $1,000 or an integral multiple of $1,000
and (C) that such Debentures shall be repurchased by the Company pursuant to the
terms and conditions specified in the Debentures and in this Indenture, together
with (ii) such Debentures duly endorsed for transfer (if the Debentures are
certificated) or book-entry transfer of such Debentures (if such Debentures are
represented by a Global Debenture). The delivery of such Debentures to the
Paying Agent with, or at any time after delivery of, the Repurchase Notice
(together with all necessary endorsements) at the office of the Paying Agent
shall be a condition to the receipt by the Holder of the repurchase price
therefor; provided, however, that such repurchase price shall be so paid
pursuant to this Section 3.04 only if the Debentures so delivered to the Paying
Agent shall conform in all respects to the description thereof in the Repurchase
Notice. All questions as to the validity, eligibility (including time of
receipt) and acceptance of any Debentures for repurchase shall be determined by
the Company, whose determination shall be final and binding absent manifest
error.

 

12



--------------------------------------------------------------------------------

(d) The Company shall repurchase from the Holder thereof, pursuant to this
Section 3.04, a portion of a Debenture, if the principal amount of such portion
is $1,000 or a whole multiple of $1,000. Provisions of this Indenture that apply
to the repurchase of all of a Debenture also apply to the repurchase of such
portion of such Debenture.

(e) The Paying Agent shall promptly notify the Company of the receipt by it of
any Repurchase Notice or written notice of withdrawal thereof.

Any repurchase by the Company contemplated pursuant to the provisions of this
Section 3.04 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Fundamental Change
Repurchase Date and the time of the book-entry transfer or delivery of the
Debentures.

Section 3.05    Repurchase of Debentures by the Company at the Option of
Holders.

(a) Each Holder shall have the right, at such Holder’s option, to require the
Company to repurchase all of such Holder’s Debentures, or any portion thereof
that is a multiple of $1,000 principal amount, on February 15,
2012, February 15, 2017 and February 15, 2022 (each, a “Repurchase Date”), at a
repurchase price of 100% of the principal amount of the Debentures being
repurchased, plus accrued and unpaid interest to, but excluding, the Repurchase
Date, provided that if such Repurchase Date falls after a Record Date and on or
prior to the corresponding Interest Payment Date, then the interest payable on
such Interest Payment Date shall be paid on such Interest Payment Date to the
holders of record of the Debentures on the applicable Record Date instead of the
holders surrendering the Debentures for repurchase on such date.

(b) On or before the twentieth Business Day prior to each Repurchase Date, the
Company shall deliver or cause to be delivered to all holders of record on such
date at their addresses shown in the Register a Company Repurchase Notice as set
forth in Section 3.06. The Company shall also deliver a copy of the Company
Repurchase Notice to the Trustee and the Paying Agent at such time as it is
delivered to holders of Debentures.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the repurchase rights of holders of Debentures or affect the
validity of the proceedings for the repurchase of the Debentures pursuant to
this Section 3.05.

(c) For Debentures to be so repurchased at the option of the Holder, the Holder
must deliver to the Paying Agent, at any time during the period beginning at
9:00 a.m., New York City time, on the date that is 20 Business Days prior to the
applicable Repurchase Date and ending at 5:00 p.m., New York City time, on the
applicable Repurchase Date, (i) a Repurchase Notice in the form set forth on the
reverse of the Debentures duly completed (if the Debentures are certificated) or
stating the following (if the Debentures are represented by a Global Debenture):
(A) the certificate number of the Debentures which the Holder will deliver to be
repurchased or compliance with the appropriate Depositary procedures, (B) the
portion of the principal amount of the Debentures which the Holder will deliver
to be repurchased, which portion must be in principal amounts of $1,000 or an
integral multiple of $1,000, and (C) that such Debentures shall be repurchased
by the Company pursuant to the terms and conditions specified in the Debentures
and in this Indenture, together with (ii) such Debentures duly endorsed for
transfer (if the Debentures are certificated) or book-entry transfer of such
Debentures (if such Debentures are represented by a Global Debenture). The
delivery of such Debentures to the Paying Agent with, or at any time after
delivery of, the Repurchase Notice (together with all necessary endorsements) at
the office of the Paying Agent shall be a condition to the receipt by the Holder
of the repurchase price therefor; provided, however, that such repurchase price
shall be so paid pursuant to this Section 3.05 only if the Debentures so
delivered to the Paying Agent shall conform in all respects to the description
thereof in the Repurchase Notice. All questions as to the validity, eligibility
(including time of receipt) and acceptance of any Debentures for repurchase
shall be determined by the Company, whose determination shall be final and
binding absent manifest error.

 

13



--------------------------------------------------------------------------------

(d) The Company shall repurchase from the Holder thereof, pursuant to this
Section 3.05, a portion of a Debenture, if the principal amount of such portion
is $1,000 or a whole multiple of $1,000. Provisions of this First Supplemental
Indenture that apply to the repurchase of all of a Debenture also apply to the
repurchase of such portion of such Debentures.

(e) The Paying Agent shall promptly notify the Company of the receipt by it of
any Repurchase Notice or written notice of withdrawal thereof.

Any repurchase by the Company contemplated pursuant to the provisions of this
Section 3.05 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Repurchase Date and
the time of the book-entry transfer or delivery of the Debentures.

Section 3.06    Company Repurchase Notice. In connection with any repurchase of
Debentures, the Company shall, in the case of a Fundamental Change, on or before
the fifth calendar day after the occurence of such Fundamental Change, or no
less than 20 Business Days prior to each Repurchase Date, give notice to holders
(with a copy to the Trustee) setting forth information specified in this
Section 3.06 (in either case, the “Company Repurchase Notice”).

Each Company Repurchase Notice shall:

(1) state the repurchase price and the Fundamental Change Repurchase Date or the
Repurchase Date to which the Company Repurchase Notice relates;

(2) state, if applicable, the circumstances constituting the Fundamental Change;

(3) state that the repurchase price will be paid in cash;

(4) state that holders must exercise their right to elect repurchase prior to
5:00 p.m., New York City time, on the Fundamental Change Repurchase Date or
Repurchase Date, as the case may be;

(5) include a form of Repurchase Notice;

(6) state the name and address of the Paying Agent;

(7) state that Debentures must be surrendered to the Paying Agent to collect the
repurchase price;

(8) state that a Holder may withdraw its Repurchase Notice at any time prior to
5:00 p.m., New York City time, on the Business Day immediately preceding the
Fundamental Change Repurchase Date or on the Repurchase Date, as the case may
be, by delivering a valid written notice of withdrawal in accordance with
Section 3.07;

(9) state whether the Debentures are then convertible, the then applicable
Conversion Rate, including, in the case of the occurrence of a Fundamental
Change, expected changes in the Conversion Rate resulting from such Fundamental
Change transaction and expected changes in the cash, shares or other property
deliverable upon conversion of the Debentures as a result of the occurrence of
the Fundamental Change;

(10) that Debentures as to which a Repurchase Notice has been given may be
converted only if the Repurchase Notice is withdrawn in accordance with the
terms of this First Supplemental Indenture;

 

14



--------------------------------------------------------------------------------

(11) state the amount of interest accrued and unpaid per $1,000 principal amount
of Debentures to, but excluding, the Fundamental Change Repurchase Date or the
Repurchase Date, as the case may be; and

(12) state the CUSIP number of the Debentures.

A Company Repurchase Notice may be given by the Company or, at the Company’s
request, the Trustee shall give such Company Repurchase Notice in the Company’s
name and at the Company’s expense; provided, that the text of the Company
Repurchase Notice shall be prepared by the Company.

The Company will, to the extent applicable, comply with the provisions of Rule
13e-4 and Rule 14e-1 (or any successor provision) under the Exchange Act that
may be applicable at the time of the repurchase of the Debentures, file the
related Schedule TO (or any successor schedule, form or report) under the
Exchange Act and comply with all other federal and state securities laws in
connection with the repurchase of the Debentures.

Section 3.07    Effect of Repurchase Notice; Withdrawal. Upon receipt by the
Paying Agent of the Repurchase Notice specified in Section 3.04 or Section 3.05,
the Holder of the Debentures in respect of which such Repurchase Notice was
given shall (unless such Repurchase Notice is validly withdrawn in accordance
with the following paragraph) thereafter be entitled to receive solely the
repurchase price with respect to such Debentures. Such repurchase price shall be
paid to such Holder, subject to receipt of funds and/or the Debentures by the
Paying Agent, promptly following the later of (x) the Fundamental Change
Repurchase Date or the Repurchase Date with respect to such Debentures (provided
the Holder has satisfied the conditions in Section 3.04 or Section 3.05) and
(y) the time of book-entry transfer or delivery of such Debentures to the Paying
Agent by the Holder thereof in the manner required by Section 3.04 or
Section 3.05. The Debentures in respect of which a Repurchase Notice has been
given by the Holder thereof may not be converted pursuant to Article 8 hereof on
or after the date of the delivery of such Repurchase Notice unless such
Repurchase Notice has first been validly withdrawn.

A Repurchase Notice may be withdrawn by means of a written notice of withdrawal
delivered to the office of the Paying Agent in accordance with the Repurchase
Notice at any time prior to 5:00 p.m., New York City time, on the Business Day
immediately preceding the Fundamental Change Repurchase Date or on the
Repurchase Date, as the case may be, specifying:

(a) the certificate number, if any, of the Debentures in respect of which such
notice of withdrawal is being submitted, or the appropriate Depositary
information, in accordance with appropriate Depositary procedures, if the
Debentures in respect of which such notice of withdrawal is being submitted is
represented by a Global Debenture,

(b) the principal amount of the Debentures with respect to which such notice of
withdrawal is being submitted, and

(c) the principal amount, if any, of such Debentures which remains subject to
the original Repurchase Notice and which has been or will be delivered for
repurchase by the Company.

If a Repurchase Notice is properly withdrawn, the Company shall not be obligated
to repurchase the Debentures listed in such Repurchase Notice.

Section 3.08    Deposit of Repurchase Price. Prior to 10:00 a.m., New York City
Time, on the Business Day immediately following the Fundamental Change
Repurchase Date or the Repurchase Date, the Company shall deposit with the
Paying Agent or, if the Company is acting as the Paying Agent, shall segregate
and hold in trust as provided in Section 2.5 of the Base Indenture, an amount of
cash (in immediately available funds if deposited on the Fundamental Change
Repurchase Date or the Repurchase Date, as the case may be), sufficient to pay
the aggregate repurchase price of all the Debentures or portions thereof that
are to be repurchased as of the Fundamental Change Repurchase Date or the
Repurchase Date, as the case may be.

 

15



--------------------------------------------------------------------------------

If on the Business Day immediately following the Fundamental Change Repurchase
Date or the Repurchase Date the Paying Agent holds cash sufficient to pay the
repurchase price of the Debentures that holders have elected to require the
Company to repurchase in accordance with Section 3.04 or 3.05, as the case may
be, then, on the Fundamental Change Repurchase Date or the Repurchase Date, as
the case may be, such Debentures will cease to be outstanding, interest will
cease to accrue and all other rights of the holders of such Debentures will
terminate, other than the right to receive the repurchase price upon delivery or
book-entry transfer of the Debentures. This will be the case whether or not
book-entry transfer of the Debentures has been made or the Debentures has been
delivered to the Paying Agent.

Section 3.09    Debentures Repurchased in Part. Upon presentation of any
Debentures repurchased only in part, the Company shall execute and the Trustee
shall authenticate and make available for delivery to the Holder thereof, at the
expense of the Company, a new Debentures or Debentures, of any authorized
denomination, in aggregate principal amount equal to the unrepurchased portion
of the Debentures presented.

Section 3.10    Purchase of Debentures in the Open Market. The Company may
purchase Debentures in the open market, by tender at any price or pursuant to
private agreements.

Section 3.11    Cancellation of Debentures Redeemed or Repurchased. The Company
may, at its option, surrender any Debenture redeemed or repurchased pursuant to
this Article 3 to the Trustee for cancellation; provided, however, such
Debentures may not be reissued or resold by the Company. Any Debentures
surrendered to the Trustee for cancellation may not be reissued or resold by the
Company and will be canceled promptly in accordance with Section 2.12 of the
Base Indenture.

Section 3.12    Sinking Funds. No sinking fund is provided for the Debentures.

Article 4

Covenants

In addition to the covenants set forth in Article 4 of the Base Indenture
(except for the covenants set forth in Sections 4.1, 4.3 and 4.6 of the Base
Indenture, which will not apply with respect to the Debentures authorized and
designated under this First Supplemental Indenture), the following covenants
shall apply with respect to the Debentures authorized and designated under this
First Supplemental Indenture.

Section 4.01    Payment of Debentures. The Company shall promptly pay the
principal of and interest on the Debentures on the dates and in the manner
provided in the Debentures and in this First Supplemental Indenture. Principal
and interest shall be considered paid on the date due if on such date the
Trustee or the Paying Agent holds in accordance with this First Supplemental
Indenture money sufficient to pay all principal and interest then due and the
Trustee or the Paying Agent, as the case may be, is not prohibited from paying
such money to the Debentureholders on that date pursuant to the terms of this
First Supplemental Indenture.

The Company shall pay interest on overdue principal at the rate specified
therefor in the Debentures, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

Section 4.02    Maintenance of Office or Agency. The Company shall maintain an
office or agency, where the Debentures may be surrendered for registration of
transfer or exchange or for presentation for payment or for conversion,
redemption or repurchase. As of the date of this First Supplemental Indenture,
such office is located at the office of the Trustee located at Wells Fargo Bank,
National Association, Corporate Trust Services, MAC N9303-121, 608 Second Avenue
South, Minneapolis, MN 55479, Attention: Corporate Trust Operations and, at any
other time, at such other address as the Trustee may designate from time to time
by notice to the Company. The Company shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency not designated or appointed by the Trustee. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations and surrenders
may be made at the Corporate Trust Office.

 

16



--------------------------------------------------------------------------------

The Company may also from time to time designate co-registrars and one or more
offices or agencies where the Debentures may be presented or surrendered for any
or all such purposes and may from time to time rescind such designations. The
Company will give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency.

In addition, the Company shall maintain an office or agency in the Borough of
Manhattan, The City of New York, where notices and demands to or upon the
Company in respect of the Debentures and the Indenture may be served. As of the
date of this First Supplemental Indenture, such office is located at the agency
for service of process of the Trustee located at Wells Fargo Bank, N.A.,
Corporate Trust Services, MAC N2666-140, 45 Broadway, 14th Floor, New York, New
York 10006 and, at any other time, at such other address as the Trustee may
designate from time to time by notice to the Company. The Company shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency not designated or appointed by the Trustee.

Section 4.03    Compliance Certificate. The Company shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Company an Officers’
Certificate stating that a review of the Company’s activities during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company has kept, observed,
performed and fulfilled its obligations under the Indenture and further stating,
as to each such Officer signing such certificate, whether to the best of such
Officer’s knowledge the Company during such preceding fiscal year has kept,
observed, performed and fulfilled each and every such covenant contained in the
Indenture and that in the course of the performance by the signers of their
duties as Officers of the Company they would normally have knowledge of any
Default and whether or not the signers know of any Default that occurred during
such period. If they do know of any Default, the certificate shall describe the
Default, its status and what action the Company is taking or proposes to take
with respect thereto. The Company also shall comply with Section 314(a)(4) of
the TIA.

Section 4.04    Payment of Taxes and Other Claims. The Company shall pay or
discharge, or cause to be paid or discharged, before the same may become
delinquent, (i) all taxes, assessments and governmental charges levied or
imposed upon the Company or any Significant Subsidiary or upon the income,
profits or property of the Company or any Significant Subsidiary, (ii) all
claims for labor, materials and supplies which, if unpaid, might by law become a
lien or charge upon the property of the Company or any Significant Subsidiary
and (iii) all stamp taxes and other duties, if any, which may be imposed by the
United States or any political subdivision thereof or therein in connection with
the issuance, transfer, exchange, conversion, redemption or repurchase of any
Debentures or with respect to this Indenture; provided, that, in the case of
clauses (i) and (ii), the Company shall not be required to pay or discharge or
cause to be paid or discharged any such tax, assessment, charge or claim (A) if
the failure to do so will not, in the aggregate, have a material adverse impact
on the Company, or (B) if the amount, applicability or validity is being
contested in good faith by appropriate proceedings.

Section 4.05    Further Instruments and Acts. The Company shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of the Indenture.

Article 5

Successors

Notwithstanding Article 5 of the Base Indenture, the following Article 5 (and
not Article 5 of the Base Indenture) shall apply for purposes of this First
Supplemental Indenture and the Debentures.

Section 5.01    When Company May Merge, Etc.. The Company shall not, in a single
transaction or a series of related transactions, consolidate with or merge into
any other person or sell, convey, transfer or lease its property and assets
substantially as an entirety to another Person unless:

(a) either (i) the Company is the continuing corporation, or (ii) the directly
resulting, surviving or transferee person (if other than the Company) is a
corporation or limited liability company organized and existing under the laws
of the United States of America, any state thereof or the District of Columbia
and such person assumes, by a supplemental indenture in a form reasonably
satisfactory to the Trustee, all of the Company’s obligations under the
Debentures and the Indenture;

 

17



--------------------------------------------------------------------------------

(b) immediately after giving effect to the transaction described above, no
Default or Event of Default, has occurred and is continuing;

(c) if as a result of such transaction the Debentures become convertible into
common stock or other securities issued by a third party, such third party fully
and unconditionally assumes or guarantees all obligations of the Company or such
surviving Person under the Debentures and the Indenture; and

(d) the Company has, at or prior to the effective date of such consolidation,
merger or transfer, delivered to the Trustee the Officers’ Certificate and
Opinion of Counsel pursuant to Section 5.03.

Section 5.02    Successor Substituted. In case of any such consolidation,
merger, sale, conveyance, transfer or lease in which the Company is not the
continuing corporation and upon the assumption by the successor Person, by
supplemental indenture, executed and delivered to the Trustee and reasonably
satisfactory in form and substance to the Trustee, of the due and punctual
payment of the principal of, and premium, if any, and interest on all of the
Debentures, and the due and punctual performance and observance of all of the
covenants and conditions of the Indenture to be performed or satisfied by the
Company, such successor Person shall succeed to and be substituted for the
Company, with the same effect as if it had been named herein as the party of
this first part, and SunPower Corporation shall be discharged from its
obligations under the Debentures and the Indenture. Such successor Person
thereupon may cause to be signed, and may issue either in its own name or in the
name of SunPower Corporation any or all of the Debentures, issuable hereunder
that theretofore shall not have been signed by the Company and delivered to the
Trustee; and, upon the order of such successor Person instead of the Company and
subject to all the terms, conditions and limitations in the Indenture
prescribed, the Trustee shall authenticate and shall deliver, or cause to be
authenticated and delivered, any Debentures that previously shall have been
signed and delivered by the officers of the Company to the Trustee for
authentication, and any Debentures that such successor Person thereafter shall
cause to be signed and delivered to the Trustee for that purpose. All the
Debentures so issued shall in all respects have the same legal rank and benefit
under the Indenture as the Debentures theretofore or thereafter issued in
accordance with the terms of the Indenture as though all of such Debentures had
been issued at the date of the execution hereof. In the event of any such
consolidation, merger, sale, conveyance, transfer or lease, upon compliance with
this Article 5 the Person named as the “Company” in the first paragraph of the
Indenture or any successor that shall thereafter have become such in the manner
prescribed in this Article 5 may be dissolved, wound up and liquidated at any
time thereafter and such Person shall be discharged from its liabilities as
obligor and maker of the Debentures and from its obligations under the
Indenture.

Section 5.03    Opinion of Counsel to be Given Trustee. Prior to execution of
any supplemental indenture pursuant to this Article 5, the Trustee shall receive
an Officers’ Certificate and an Opinion of Counsel as conclusive evidence that
any such consolidation, merger, sale, conveyance, transfer or lease and any such
assumption complies with the provisions of this Article 5.

Article 6

Default and Remedies

Section 6.01    Events of Default.

Notwithstanding Section 6.1 of the Base Indenture, the following Section 6.01
(and Section 6.1 of the Base Indenture shall not apply) shall apply for purposes
of this First Supplemental Indenture and the Debentures.

An “Event of Default” shall occur when any of the following occurs (whatever the
reason for such Event of Default and whether it shall be occasioned by the
provisions of Article 5 hereof or be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

18



--------------------------------------------------------------------------------

(a)      the Company shall fail to pay any interest on the Debentures when due
and such failure continues for a period of 30 calendar days; or

(b)      the Company shall fail to pay the principal of the Debentures when due
at maturity, or the Company shall fail to pay the redemption price, Repurchase
Price or Fundamental Change Repurchase Price, or any make-whole premium payable,
in respect of any Debentures when due; or

(c)      the Company shall fail deliver cash and, if applicable, shares of
Class A Common Stock (including any Additional Shares payable as a result of a
make-whole premium), upon the conversion of any Debentures and such failure
continues for five calendar days following the scheduled settlement date for
such conversion; or

(d)      the Company shall fail to provide the notice required in
Section 3.04(b) of an anticipated effective date or actual effective date of a
Fundamental Change for a period of five Business Days after such notice was
required to be delivered; or

(e)      the Company fails to perform or observe any other term, covenant or
agreement contained in the Debentures, this First Supplemental Indenture or the
Base Indenture and the failure continues for a period of 60 calendar days after
written notice of such failure, requiring the Company to remedy the same, shall
have been given to the Company by the Trustee or to the Company and the Trustee
by the Holders of at least 25% in aggregate principal amount of the
then-outstanding Debentures; or

(f)      the Company fails to pay when due (whether at stated maturity or
otherwise) or a default that results in the acceleration of maturity, of any
Debt for borrowed money in excess of $25,000,000 of the Company or any
Significant Subsidiary of the Company, unless such Debt is discharged or such
acceleration is rescinded, stayed or annulled, within a period of 30 calendar
days after written notice of such failure or default to the Company by the
Trustee or to the Company and the Trustee by Holders of at least 25% in
aggregate principal amount of the then-outstanding Debentures; or

(g)      the Company or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:

(1)      commences a voluntary case;

(2)       consents to the entry of an order for relief against it in an
involuntary case;

(3)      consents to the appointment of a Custodian of it or for any substantial
part of its property;

(4)      makes a general assignment for the benefit of its creditors; or

(5)      takes any comparable action under any foreign laws relating to
insolvency; or

(h)      a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(1)      is for relief against the Company or any Significant Subsidiary in an
involuntary case;

(2)      appoints a Custodian of the Company or any Significant Subsidiary or
for any substantial part of its property; or

(3)      orders the winding up or liquidation of the Company or any Significant
Subsidiary;

 

19



--------------------------------------------------------------------------------

or any similar relief is granted under any foreign laws and, in each case, the
order or decree remains unstayed and in effect for 60 days.

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator,
custodian or similar official under any Bankruptcy Law.

Section 6.02      Acceleration of Maturity; Rescission and
Annulment.  Notwithstanding Section 6.2 of the Base Indenture, this Section 6.02
(and not Section 6.2 of the Base Indenture) shall apply for purposes of this
First Supplemental Indenture and the Debentures.

If an Event of Default with respect to outstanding Debentures (other than an
Event of Default specified in Section 6.01(g) or 6.01(h) hereof) occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the then-outstanding Debentures, by written notice to the Company and
the Trustee, may declare due and payable 100% of the principal amount of all
outstanding Debentures plus any accrued and unpaid interest to the date of
payment. Upon a declaration of acceleration, such principal and accrued and
unpaid interest to the date of payment shall be immediately due and payable.

If an Event of Default specified in Section 6.01(g) or 6.01(h) hereof occurs,
all unpaid principal of and accrued and unpaid interest on the outstanding
Debentures shall become and be immediately due and payable, without any
declaration or other act on the part of the Trustee or any Holder.

The Holders of a majority in aggregate principal amount of the outstanding
Debentures by written notice to the Trustee may rescind and annul an
acceleration and its consequences if:

(1)      the Company has paid (or deposited with the Trustee a sum sufficient to
pay) (i) all overdue interest on all Debentures; (ii) the principal amount of
any Debentures that has become due otherwise than by such declaration of
acceleration; (iii) to the extent that payment of such interest is lawful,
interest upon overdue interest; and (iv) all sums paid or advanced by the
Trustee under the Indenture and the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel; and

(2)      all Events of Default, other than the nonpayment of principal of or
interest on the Debentures which has become due solely because of the
acceleration, have been remedied, cured or waived,

provided, however, that in the event such declaration of acceleration has been
made based on the existence of an Event of Default under Section 6.01(f) hereof
and such Event of Default has been remedied, cured or waived in accordance with
Section 6.01(f) hereof, then, without any further action by the Holders, such
declaration of acceleration shall be rescinded automatically and the
consequences of such declaration shall be annulled. No such rescission or
annulment shall affect any subsequent Default or impair any right consequent
thereon.

Section 6.03      Waiver of Past Defaults. Notwithstanding Section 6.13 of the
Base Indenture, this Section 6.03 (and not 6.13 of the Base Indenture) shall
apply for purposes of this First Supplemental Indenture and the Debentures. The
Holders, either (a) through the written consent of not less than a majority in
aggregate principal amount of the outstanding Debentures or (b) by the adoption
of a resolution, at a meeting of Holders of the outstanding Debentures at which
a quorum is present, by the Holders of at least a majority in aggregate
principal amount of the outstanding Debentures, may, on behalf of the Holders of
all of the Debentures, waive an existing Default or Event of Default, except a
Default or Event of Default:

(1)      in the payment of the principal of or interest on any Debenture;

(2)      in respect of the right to convert any Debenture in accordance with
Article 8;

(3)      in the payment of the redemption price on the redemption date, or the
Repurchase Price on the Repurchase Date or the Fundamental Change Repurchase
Price on the Fundamental Repurchase Date in connection with the repurchase
rights under Sections 3.04 and 3.05 hereof; or

 

20



--------------------------------------------------------------------------------

(4)      in respect of a covenant or provision hereof which, under Section 7.02
hereof, cannot be modified or amended without the consent of the Holder of each
outstanding Debenture affected.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of the Indenture; provided, however, that no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

Section 6.04      Limitation on Suits. Notwithstanding Section 6.7 of the Base
Indenture, this Section 6.04 (and not Section 6.7 of the Base Indenture) shall
apply for purposes of this First Supplemental Indenture and the Debentures.

Except to enforce the right to receive payment of principal or interest when
due, no Holder may pursue any remedy with respect to the Indenture or the
Debentures unless:

(a)      the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

(b)      the Holders of at least 25% in principal amount of the Debentures make
a written request to the Trustee to pursue the remedy;

(c)      such Holder or Holders offer to the Trustee reasonable security or
indemnity against any loss, liability or expense;

(d)      the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of indemnity; and

(e)      the Holders of a majority in principal amount of the Debentures do not
give the Trustee a direction inconsistent with the request during such 60-day
period.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

Section 6.05      Unconditional Rights of Holders to Receive Payment and to
Convert. In addition to the other rights and remedies set forth in this Article
6 and in Article 6 of the Base Indenture (to the extent applicable to the
Debentures), notwithstanding any other provision in this First Supplemental
Indenture, the Holder of any Debenture shall have the right, which is absolute
and unconditional and shall not be impaired or affected without the consent of
such Holder, to receive payment of the principal amount, redemption price,
Repurchase Price, Fundamental Change Repurchase Price, interest or make-whole
premium, if any, in respect of the Debentures held by such Holder, on or after
the respective due dates expressed in the Debentures and this First Supplemental
Indenture, and to convert such Debenture in accordance with Article 8 hereof,
and to bring suit for the enforcement of any such payment on or after such
respective due dates or for the right to convert in accordance with Article 8
hereof.

Article 7

Amendments; Supplements and Waivers

Section 7.01 Without Consent of Holders.

In addition to the provisions of Section 9.1 of the Base Indenture, the Company
and the Trustee may also amend or supplement this First Supplemental Indenture
or the Debentures without notice to or consent of any Holder of a Debenture for
any of the following purposes:

 

21



--------------------------------------------------------------------------------

(a)      to provide for conversion rights of Holders of the Debentures and the
Company’s repurchase obligations in connection with a Fundamental Change in the
event of any reclassification of the Class A Common Stock, merger or
consolidation, or sale, conveyance, transfer or lease of the Company’s property
and assets substantially as an entity;

(b) to secure the Debentures;

(c)      to provide for the assumption of the Company’s obligations to the
Holders of the Debentures in the event of a merger or consolidation, or sale,
conveyance, transfer or lease of our property and assets substantially as an
entirety;

(d)      to surrender any right or power herein conferred upon the Company;

(e)      to add to the covenants of the Company for the benefit of the
Debentureholders;

(f)      to cure any ambiguity or correct or supplement any inconsistent or
otherwise defective provision contained in the Base Indenture or this First
Supplemental Indenture or the Debentures; provided, that such modification or
amendment does not adversely affect the interests of the Debentureholders in any
material respect; provided, further, that any amendment made solely to conform
the provisions of the Base Indenture or this First Supplemental Indenture or the
Debentures to the description of the debentures contained in the Prospectus
Supplement shall not be deemed to adversely affect the interests of the holders
of the debentures;

(g)      to make any provision with respect to matters or questions arising
under the Base Indenture or this First Supplemental Indenture or the Debentures
that the Company may deem necessary or desirable and that shall not be
inconsistent with provisions of the Base Indenture or this First Supplemental
Indenture or the Debentures; provided, that such change or modification does
not, in the good faith opinion of the Board of Directors, adversely affect the
interests of the Debentureholders in any material respect;

(h)      to increase the Conversion Rate;

(i)      to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Base Indenture or this First Supplemental
Indenture under the TIA;

(j)      to add guarantees of obligations under the Debentures; or

(k)      to provide for a successor trustee.

Section 7.02      With Consent of Holders.

Notwithstanding Section 9.2 of the Base Indenture, this Section 7.02 (and not
Section 9.2 of the Base Indenture) shall apply for purposes of this First
Supplemental Indenture and the Debentures.

Except as provided below in this Section 7.02, this First Supplemental
Indenture, the Base Indenture or the Debentures may be amended or supplemented,
and noncompliance by the Company in any particular instance with any provision
of the Indenture or the Debentures may be waived, in each case (i) with the
written consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Debentures or (ii) by the adoption of a resolution, at
a meeting of Holders of the Debentures outstanding at which a quorum is present,
by the Holders of a majority in aggregate principal amount of the outstanding
Debentures.

Without the written consent or the affirmative vote of each Holder of Debentures
affected, an amendment or waiver under this Section 7.02 may not:

(a)      extend the maturity of any Debentures;

(b)      reduce the rate or extend the time for payment of interest on any
Debentures;

 

22



--------------------------------------------------------------------------------

(c)      reduce the principal amount of any Debentures;

(d)      reduce any amount payable upon redemption or repurchase of any
Debentures in accordance with Article 3;

(e)      impair the right of a Holder to institute suit for payment of any
Debentures;

(f)      change the currency in which any Debentures is payable;

(g)      change the redemption provisions in a manner adverse to the Holders;

(h)      change the Company’s obligation to repurchase any Debentures at the
option of the Holder in a manner adverse to the holders except as provided in
Section 7.01(a);

(i)      change the Company’s obligation to repurchase any Debentures upon a
Fundamental Change in a manner adverse to the Holders after the occurrence of a
Fundamental Change;

(j)      affect the right of a Holder to convert any Debentures into cash and,
if applicable, shares of Class A Common Stock or reduce the number of shares of
Class A Common Stock or any other property, including cash, receivable upon
conversion pursuant to Article 8 hereof;

(k)      change the Company’s obligation to maintain an agency for service of
process in New York City;

(l)      modify this paragraph or Section 6.03 hereof; or

(m)      reduce the percentage of the Debentures required for consent to any
modification of the Base Indenture or this First Supplemental Indenture that
does not require the consent of each affected Holder.

It shall not be necessary for any act of Holders of Debentures under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such act shall approve the substance thereof.

After an amendment, supplement or waiver under this Section 7.02 becomes
effective, the Company shall promptly deliver to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to deliver such notice, or any defect therein, shall not, however,
in any way impair or affect the validity of any such amendment, supplement or
waiver.

Article 8

Conversion of Debentures

Section 8.01      Right to Convert.

(a)      Subject to and upon compliance with the provisions of this First
Supplemental Indenture, on or prior to the close of business on the Business Day
immediately preceding February 15, 2027, the Holder of any outstanding
Debentures shall have the right, at such Holder’s option, to convert the
principal amount of the Debentures held by such Holder, or any portion of such
principal amount which is an integral multiple of $1,000, into cash and, if
applicable, fully paid and non-assessable shares of Class A Common Stock (as
such shares shall then be constituted) as described in Section 8.12 hereof, at
the Conversion Rate in effect at such time, by surrender of the Debentures so to
be converted, together with any required funds, under the circumstances
described in this Section 8.01 and in the manner provided in Section 8.02
hereof. The Debentures shall be convertible only at the following times:

(1)      prior to February 15, 2025 on any date during any Fiscal Quarter
beginning after March 31, 2007 (and only during such Fiscal Quarter), if the
Closing Sale Price

 

23



--------------------------------------------------------------------------------

of one share of Class A Common Stock was more than 125% of the then current
Conversion Price for at least 20 Trading Days in the 30 consecutive Trading-Day
period ending on the last Trading Day of the immediately preceding Fiscal
Quarter;

(2)      on or after February 15, 2025;

(3)      with respect to Debentures called for redemption pursuant to
Section 3.01 hereof, until 5:00 p.m., New York City time, on the Business Day
prior to the relevant redemption date;

(4)      during the period specified in Section 8.01(c) hereof, if the Company
distributes to all or substantially all holders of Class A Common Stock rights
or warrants entitling them to purchase, for a period of 45 calendar days or
less, shares of Class A Common Stock at less than the average Closing Sale Price
per share of the Class A Common Stock for the 10 Trading Days preceding the
declaration date for such distribution;

(5)      during the period specified in Section 8.01(c) hereof, if the Company
distributes to all or substantially all holders of Class A Common Stock, cash or
other assets, debt securities or rights to purchase the Company’s securities,
which distribution has a per share value exceeding 10% of the Closing Sale Price
per share of the Class A Common Stock on the Trading Day preceding the
declaration for such distribution;

(6)      if a Fundamental Change occurs, at any time beginning on the Business
Day following the effective date of the Fundamental Change until 5:00 p.m., New
York City time, on the Business Day preceding the Fundamental Change Repurchase
Date relating to such Fundamental Change; or

(7)      during the five consecutive Business Days immediately following any
five consecutive Trading-Day period in which the Trading Price per $1,000
principal amount of the Debentures is less than 98% of the average of the
Closing Sale Price of a share of Class A Common Stock during such five Trading
-Day period multiplied by the applicable Conversion Rate.

(b)      (1) The Company shall notify the Trustee in writing on or prior to the
fifth Business Day following the first day of each Fiscal Quarter (commencing
prior to February 15, 2025, beginning with the Fiscal Quarter ending June 30,
2007) of the condition to conversion set forth in Section 8.01(a)(1) above shall
have been satisfied with respect to such Fiscal Quarter.

(2)      The Trustee shall have no obligation to determine the Trading Price of
the Debentures and whether the Debentures are convertible pursuant to clause
(7) of Section 8.01(a) hereof unless the Company has requested such
determination; and the Company shall have no obligation to make such request
unless a Holder makes a request for a determination and provides the Company
with reasonable evidence that the Trading Price per $1,000 principal amount of
Debentures is reasonably likely to be less than 98% of the average of the
Closing Sale Price of the Class A Common Stock during such five Trading-Day
period multiplied by the Conversion Rate then in effect per $1,000 principal
amount of Debentures. At such time, the Company shall instruct the Trustee to
determine the Trading Price of the Debentures beginning on the next Trading Day
and on each successive Trading Day until the Trading Prices for the Debentures
for each Trading Day in any five consecutive Trading Day period exceeds 98% of
the product of the Closing Sale Price of the Class A Common Stock and the then
current Conversion Rate, and to notify the Company accordingly.

The Trustee shall be entitled at its sole discretion to consult with the Company
and to request the assistance of the Company in connection with the Trustee’s
duties and obligations pursuant to Section 8.01(b)(2)

 

24



--------------------------------------------------------------------------------

hereof and the Company agrees, if requested by the Trustee, to cooperate with,
and provide assistance to, the Trustee in carrying out its duties under this
Section 8.01. Upon determination of the Trading Price the Trustee shall notify
the Company in writing of such determination and upon request the Company shall
promptly confirm such determination in writing to the Trustee.

(c)      In the case of a distribution contemplated by clauses (4) or (5) of
Section 8.01(a), the Company shall notify Holders of Debentures and the Trustee
in writing at least 20 calendar days prior to the ex-dividend date (the first
date on which the Class A Common Stock trades, regular way, on the relevant
market from which the Closing Sale Price was obtained without the right to
receive such right, warrant, dividend or distribution) for such distribution
(the “Distribution Notice”). Once the Company has given the Distribution Notice,
Holders may surrender their Debentures for conversion at any time until the
earlier of (i) 5:00 p.m., New York City time, on the Business Day immediately
preceding the ex-dividend date or (ii) the Company’s announcement that such
distribution will not take place. In the event of a distribution contemplated by
clauses (4) or (5) of Section 8.01(a) hereof, holders may not convert the
Debentures if the holders may otherwise participate in such distribution without
converting their Debentures.

(d)      In addition, if the Company consolidates with or merges with or into
another Person or is a party to a binding share exchange or conveys, transfers,
sells, leases or otherwise disposes of all or substantially all of its
properties and assets in each case in a transaction not constituting a
Fundamental Change, pursuant to which the Class A Common Stock would be
converted into cash, securities and/or other property, other than in a
transaction covered by the exceptions in clause (d)(i) or clause (d)(ii) of the
definition of “Fundamental Change,” then the holders shall have the right to
convert their Debentures at any time beginning 15 calendar days prior to the
date announced by the Company as the anticipated effective date of the
transaction and until and including the date which is 15 calendar days after the
date that is the actual effective date of such transaction. The Board of
Directors shall determine the anticipated effective date of the transaction, and
such determination shall be conclusive and binding on the holders and shall be
publicly announced by the Company and posted on its website not later than 20
calendar days prior to such date, to the extent the Company has the knowledge to
make such public announcement and posting 20 days prior to the anticipated
effective date, or as soon as possible after the Company obtains such knowledge.

(e)      Whenever the Debentures shall become convertible pursuant to this
Section 8.01, the Company or, at the Company’s request, the Trustee in the name
and at the expense of the Company, shall notify the holders of the event
triggering such convertibility in the manner provided in Section 12.2 of the
Base Indenture, and the Company shall also publicly announce such information
and publish it on the Company’s website. Any notice so given shall be
conclusively presumed to have been duly given, whether or not the Holder
receives such notice. Except as provided in Section 8.04 hereof, the Company
shall notify Holders and the Trustee in writing at least 10 calendar days prior
to the anticipated effective date of any Fundamental Change, to the extent the
Company has the knowledge to do so, or as soon as possible after the Company
obtains such knowledge.

(f)      Debentures in respect of which a Holder has delivered a Repurchase
Notice exercising such Holder’s right to require the Company to repurchase such
Debentures pursuant to Section 3.04 or 3.05 hereof may be converted only if such
Repurchase Notice is withdrawn in accordance with Section 3.07 hereof prior to
5:00 p.m., New York City time, on the Repurchase Date or the Business Day
immediately preceding the Fundamental Change Repurchase Date, as applicable.

(g)      A Holder of Debentures is not entitled to any rights of a holder of
Class A Common Stock until such Holder has converted his Debentures to Class A
Common Stock, and only to the extent such Debentures are deemed to have been
converted to Class A Common Stock under this Article 8.

Section 8.02      Exercise of Conversion Right; Issuance of Class A Common Stock
on Conversion; No Adjustment for Interest or Dividends.  In order to exercise
the conversion right with respect to any Debentures in certificated form, the
Company must receive at the office or agency of the Company maintained for that
purpose or, at the option of such Holder, the Corporate Trust Office, such
Debentures with the original or facsimile of the form entitled “Conversion
Notice” on the reverse thereof, duly completed and manually signed, together
with such

 

25



--------------------------------------------------------------------------------

Debentures duly endorsed for transfer, together with any other required transfer
documents, accompanied by the funds, if any, required by this Section 8.02. Such
notice shall also state the name or names (with address or addresses) in which
the certificate or certificates for shares of Class A Common Stock which shall
be issuable on such conversion, if any, shall be issued, and shall be
accompanied by transfer or similar taxes, if required pursuant to Section 8.07
hereof. Once delivered, a Conversion Notice is irrevocable.

In order to exercise the conversion right with respect to any interest in a
Global Debenture, the Holder must complete, or cause to be completed, the
appropriate instruction form for conversion pursuant to the Depositary’s
book-entry conversion program; deliver, or cause to be delivered, by book-entry
delivery an interest in such Global Debenture; furnish appropriate endorsements
and transfer documents if required by the Company or the Trustee or conversion
agent; and pay the funds, if any, required by this Section 8.02 and any transfer
or similar taxes if required pursuant to Section 8.07 hereof.

The cash and, if applicable, a certificate or certificates for the number of
full shares of Class A Common Stock into which the Debentures are converted will
be delivered to such Holder after satisfaction of the requirements for
conversion set forth above, in accordance with Section 8.12 hereof. In case any
Debentures of a denomination greater than $1,000 shall be surrendered for
partial conversion, and subject to Section 2.03 hereof, the Company shall
execute and the Trustee shall authenticate and deliver to the Holder of the
Debentures so surrendered, without charge to the Holder, a new Debenture or
Debentures in authorized denominations in an aggregate principal amount equal to
the unconverted portion of the surrendered Debentures.

Each conversion shall be deemed to have been effected as to any such Debentures
(or portion thereof) on the date on which the requirements set forth above in
this Section 8.02 have been satisfied as to such Debentures (or portion thereof)
(the “Conversion Date”) and such Debentures will be deemed to have been
converted immediately prior to 5:00 p.m., New York City time, on the Conversion
Date. The Person in whose name any certificate or certificates for shares of
Class A Common Stock shall be issuable upon such conversion, if any, shall be
deemed to have become, on said date, the holder of record of the shares
represented thereby; provided that in the event of any such surrender on any
date when the stock transfer books of the Company shall be closed, that Person
shall constitute the Person in whose name the certificates are to be issued as
the record holder thereof for all purposes on the next succeeding day on which
such stock transfer books are open, but such conversion shall be at the
Conversion Rate in effect on the Conversion Date.

Any Debentures or portion thereof surrendered for conversion during the period
from 5:00 p.m., New York City time, on the Record Date for any Interest Payment
Date to 5:00 p.m., New York City time, on the Business Day preceding the
applicable Interest Payment Date shall be accompanied by payment, in immediately
available funds or other funds acceptable to the Company, of an amount equal to
the interest otherwise payable on such Interest Payment Date on the principal
amount being converted; provided that no such payment need be made (1) if a
Holder converts its Debentures in connection with a redemption and the Company
has specified a redemption date that is after a Record Date and on or prior to
the corresponding Interest Payment Date, (2) if a Holder converts its Debentures
in connection with a Fundamental Change and the Company has specified a
Fundamental Change Repurchase Date that is after a Record Date and on or prior
to the corresponding Interest Payment Date or (3) to the extent of any overdue
interest, if any overdue interest exists at the time of conversion with respect
to such Debentures. Except as provided above in this Section 8.02 and
Section 8.05 hereof, no payment or other adjustment shall be made for interest
accrued on any Debentures converted or for dividends on any shares issued upon
the conversion of such Debentures as provided in this Article 8.

Upon the conversion of an interest in a Global Debenture, the Trustee (or other
Conversion Agent appointed by the Company), or the custodian for the Global
Debenture at the direction of the Trustee (or other Conversion Agent appointed
by the Company), shall make a notation on such Global Debenture as to the
reduction in the principal amount represented thereby. The Company shall notify
the Trustee in writing of any conversions of Debentures effected through any
Conversion Agent other than the Trustee.

Upon the conversion of any Debentures, the accrued but unpaid interest
attributable to the period from the Issue Date of the Debentures to the
Conversion Date, with respect to the converted Debentures, shall not be
cancelled, extinguished or forfeited, but rather shall be deemed to be paid in
full to the Holder thereof through delivery of the cash (including a cash
payment in lieu of fractional shares, if any) and shares of Class A Common
Stock, if any, in exchange for the Debentures being converted pursuant to the
provisions hereof.

 

26



--------------------------------------------------------------------------------

Section 8.03 Cash Payments in Lieu of Fractional Shares. No fractional shares of
Class A Common Stock or scrip certificates representing fractional shares shall
be issued upon conversion of Debentures. If more than one Debenture shall be
surrendered for conversion at one time by the same Holder, the number of full
shares that shall be issuable upon conversion shall be computed on the basis of
the aggregate principal amount of the Debentures (or specified portions thereof
to the extent permitted hereby) so surrendered. If any fractional share of stock
would be issuable upon the conversion of any Debenture or Debentures, the
Company shall make an adjustment and payment therefor in cash to the Holder of
Debentures at a price equal to the applicable fraction of the Closing Sale Price
on the final Trading Day of the Conversion Period.

Section 8.04 Conversion Rate.

(a) Each $1,000 principal amount of the Debentures shall be convertible into
cash and the number of shares of Class A Common Stock, if any, based upon the
Conversion Rate which is specified in the form of Debentures attached as Exhibit
A hereto, subject to adjustment as provided in this Section 8.04 and
Section 8.05 hereof.

(b) Prior to February 15, 2012, if and only to the extent a Holder elects to
convert Debentures in connection with a Non-Stock Change of Control at any time
beginning on the Business Day following the date on which such Non-Stock Change
of Control becomes effective (the “Effective Date”) but before 5:00 p.m., New
York City time, on the Business Day immediately preceding the related
Fundamental Change Repurchase Date, the Company shall increase the Conversion
Rate applicable to such converted Debentures by a number of additional shares of
Class A Common Stock (the “Additional Shares”) as set forth below. A conversion
of Debentures shall be deemed to be “in connection with” a Non-Stock Change of
Control if the Conversion Notice is received by the Conversion Agent during the
period specified in the previous sentence. The number of additional shares of
Class A Common Stock shall be determined by reference to the table below, based
on the Effective Date and the price (the “Stock Price”) paid per share for the
Class A Common Stock in the Non-Stock Change of Control. If holders of Class A
Common Stock receive only cash in the Non-Stock Change of Control, the Stock
Price shall be the cash amount paid per share. Otherwise, the Stock Price shall
be the average of the Closing Sale Prices of the Class A Common Stock on the
five Trading Days prior to, but not including, the Effective Date of such
Non-Stock Change of Control.

The numbers of Additional Shares of Class A Common Stock set forth in the table
below shall be adjusted as of any date on which the Conversion Rate is adjusted
in the same manner in which the Conversion Rate is adjusted. The Stock Prices
set forth in the table below shall be adjusted, as of any date on which the
Conversion Rate is adjusted, to equal the Stock Price applicable immediately
prior to such adjustment multiplied by a fraction, of which

(1) the numerator shall be the Conversion Rate immediately prior to the
adjustment and

(2) the denominator shall be the Conversion Rate as so adjusted.

The following table sets forth the Stock Price and number of Additional Shares
by which the Conversion Rate shall be adjusted:

Stock Price

 

Effective Date

   $44.51    $56.75    $65.00    $75.00    $85.00    $95.00    $105.00   
$115.00    $125.00    $135.00

February 7, 2007

   4.8457    2.8554    2.0857    1.4751    1.0750    0.8023    0.6101    0.4709
   0.3677    0.2897

February 15, 2008

   4.8457    2.7876    1.9823    1.3589    0.9619    0.6989    0.5188    0.3916
   0.2996    0.2315

February 15, 2009

   4.8457    2.6380    1.8012    1.1767    0.7961    0.5550    0.3969    0.2899
   0.2153    0.1620

February 15, 2010

   4.8457    2.3737    1.5086    0.9025    0.5613    0.3626    0.2428    0.1679
   0.1193    0.0865

February 15, 2011

   4.7473    1.8774    0.9997    0.4716    0.2308    0.1205    0.0687    0.0432
   0.0296    0.0215

February 15, 2012

   —      —      —      —      —      —      —      —      —      —  

 

27



--------------------------------------------------------------------------------

If the Stock Price and Effective Date are not set forth on the table above and
the Stock Price is:

(i)      between two Stock Prices on the table or the Effective Date is between
two days on the table, the number of additional shares of Class A Common Stock
shall be determined by the Trustee by straight-line interpolation between the
number of additional shares of Class A Common Stock set forth for the higher and
lower Stock Price and the two Effective Dates, as applicable, based on a 360-day
year;

(ii)      in excess of $135.00 per share (subject to adjustment), no additional
shares of Class A Common Stock shall be issued upon conversion; or

(iii)      less than $44.51 per share (subject to adjustment), no additional
shares of Class A Common Stock shall be issued upon conversion.

Notwithstanding the foregoing, in no event will the Conversion Rate as adjusted
pursuant to this Section 8.04 exceed 22.4668 shares per $1,000 principal amount
of the Debentures, subject to adjustments in the same manner as the number of
Additional Shares of Class A Common Stock as set forth in this Section 8.04(b).

Additional Shares deliverable pursuant to this Section 8.04(b) or cash in lieu
thereof, shall be delivered on the settlement date applicable to the relevant
conversion.

The Company shall provide written notice to all Holders and to the Trustee as
soon as practicable and if possible at least 20 calendar days prior to the
anticipated Effective Date of a Non-Stock Change of Control. The Company must
also provide written notice to all Holders and to the Trustee upon the
effectiveness of such Non-Stock Change of Control.

Section 8.05      Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:

(a)      In case the Company shall, at any time or from time to time while any
of the Debentures are outstanding, pay a dividend in shares of Class A Common
Stock or make a distribution in shares of Class A Common Stock to all or
substantially all holders of its outstanding shares of Class A Common Stock,
then the Conversion Rate in effect at the opening of business on the date
following the record date fixed for the determination of stockholders entitled
to receive such dividend or other distribution shall be increased by multiplying
such Conversion Rate by a fraction:

(1)      the numerator of which shall be the sum of the number of shares of
Class A Common Stock outstanding at the close of business on the date fixed for
the determination of stockholders entitled to receive such dividend or other
distribution plus the total number of shares of Class A Common Stock
constituting such dividend or other distribution; and

(2)      the denominator of which shall be the number of shares of Class A
Common Stock outstanding at the close of business on the date fixed for such
determination,

 

28



--------------------------------------------------------------------------------

such increase to become effective immediately after the opening of business on
the day following the record date fixed for such determination. For the purpose
of this paragraph (a), the number of shares of Class A Common Stock at any time
outstanding shall not include shares held in the treasury of the Company. The
Company will not pay any dividend or make any distribution on shares of Class A
Common Stock held in the treasury of the Company. If any dividend or
distribution of the type described in this Section 8.05(a) is declared but not
so paid or made, the Conversion Rate shall again be adjusted to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.

(b)      In case outstanding shares of Class A Common Stock shall be subdivided
into a greater number of shares of Class A Common Stock, the Conversion Rate in
effect at the opening of business on the day following the day upon which such
subdivision becomes effective shall be proportionately increased, and
conversely, in case outstanding shares of Class A Common Stock shall be combined
into a smaller number of shares of Class A Common Stock, the Conversion Rate in
effect at the opening of business on the day following the day upon which such
combination becomes effective shall be proportionately reduced, such increase or
reduction, as the case may be, to become effective immediately after the opening
of business on the day following the day upon which such subdivision or
combination becomes effective.

(c)      In case the Company shall issue rights or warrants to all or
substantially all holders of its outstanding shares of Class A Common Stock
entitling them to subscribe or purchase, for a period of up to 45 calendar days,
shares of Class A Common Stock at a price per share less than the then Current
Market Price, the Conversion Rate shall be increased so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the date fixed for determination of stockholders entitled
to receive such rights or warrants by a fraction,

(1)      the numerator of which shall be the number of shares of Class A Common
Stock outstanding on the date fixed for determination of stockholders entitled
to receive such rights or warrants plus the total number of additional shares of
Class A Common Stock offered for subscription or purchase, and

(2)      the denominator of which shall be the sum of the number of shares of
Class A Common Stock outstanding at the close of business on the date fixed for
determination of stockholders entitled to receive such rights or warrants plus
the number of shares that the aggregate offering price of the total number of
shares so offered would purchase at the Current Market Price on such date.

Such adjustment shall be successively made whenever any such rights or warrants
are issued, and shall become effective immediately after the opening of business
on the day following the date fixed for determination of stockholders entitled
to receive such rights or warrants. To the extent that shares of Class A Common
Stock are not delivered after the expiration of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Class A
Common Stock actually delivered. If such rights or warrants are not so issued,
the Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such date fixed for the determination of stockholders
entitled to receive such rights or warrants had not been fixed. In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Class A Common Stock at less than such Current Market Price, and in
determining the aggregate offering price of such shares of Class A Common Stock,
there shall be taken into account any consideration received by the Company for
such rights or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.

(d)      In case the Company shall, by dividend or otherwise, distribute to all
or substantially all holders of its outstanding shares of Class A Common Stock
shares of any class of Capital Stock of the Company or evidences of its Debt or
assets (including securities, but excluding (i) any rights or warrants referred
to in Section 8.05(c) hereof, (ii) any dividends or distributions in connection
with a reclassification, consolidation, merger, combination or sale or
conveyance to which Section 8.06 hereof applies, (iii) any dividends or
distributions paid exclusively in cash or (iv) any dividends or distributions
referred to in Section 8.05(a) hereof) (any of the foregoing hereinafter in this
Section 8.05(d)) called the “Distributed Assets”), then, in each such case, the
Conversion Rate shall be increased so that the same shall be equal to the rate
determined by multiplying the Conversion Rate in effect on the record date with
respect to such distribution by a fraction,

 

29



--------------------------------------------------------------------------------

(1)      the numerator of which shall be the Current Market Price on such record
date; and

(2)      the denominator of which shall be the Current Market Price on such
record date less the Fair Market Value (as determined by the Board of Directors,
whose determination shall be conclusive, and set forth in a resolution of the
Board of Directors) on the record date of the portion of the Distributed Assets
so distributed applicable to one share of Class A Common Stock,

such adjustment to become effective immediately prior to the opening of business
on the day following such record date; provided, that if the then Fair Market
Value (as so determined) of the portion of the Distributed Assets so distributed
applicable to one share of Class A Common Stock is equal to or greater than the
Current Market Price on the record date or the Current Market Price exceeds such
Fair Market Value by less than $1.00, in lieu of the foregoing adjustment,
adequate provision shall be made so that each Holder shall have the right to
receive upon conversion the amount of Distributed Assets such Holder would have
received had such Holder converted each Debentures solely into Class A Common
Stock immediately prior to the record date; and provided, further, that no
adjustment to the Conversion Rate shall be made if the Holder will otherwise
participate in such distribution without conversion as a result of holding the
Debentures. If such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.

If the Board of Directors determines the Fair Market Value of any distribution
for purposes of this Section 8.05(d) by reference to the actual or when issued
trading market for any Distributed Assets comprising all or part of such
distribution, it must in doing so consider the prices in such market over the
same period (the “Reference Period”) used in computing the Current Market Price
pursuant to Section 8.05(g)(1) hereof to the extent possible, unless the Board
of Directors determines in good faith that determining the Fair Market Value
during the Reference Period would not be a reasonably accurate measure of value.
Notwithstanding the foregoing, in the event any such distribution consists of
shares of Capital Stock of, or similar equity interests in, one or more of the
Company’s Subsidiaries (a “Spin-Off”), the Conversion Rate shall be increased so
that the same shall be equal to the rate determined by multiplying the
Conversion Rate in effect immediately prior to the close of business on the
record date with respect to such distribution by a fraction:

(1)      the numerator of which shall be the Current Market Price of the Class A
Common Stock, plus the Fair Market Value of the portion of the distributed
assets so distributed applicable to one share of Class A Common Stock
(determined on the basis of the number of shares of Class A Common Stock
outstanding on the record date), determined as set forth above, and

(2)      the denominator of which shall be the Current Market Price on such
record date,

such increase shall become effective immediately prior to the opening of
business on the day following the last Trading Day of the Spin-Off Valuation
Period (as defined below). In the event that such dividend or distribution is
not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. In the case of a Spin-Off of a subsidiary whose
securities are publicly traded, the Fair Market Value of the securities to be
distributed shall equal the average of the Closing Sale Prices of such
securities on the principal securities market on which such securities are
traded for the five consecutive Trading Days commencing on and including the
sixth day of trading of those securities after the effectiveness of the Spin-Off
(the “Spin-Off Valuation Period”), and the Current Market Price shall be
measured for the same period. In the event, however, that an underwritten
initial public offering of the securities in the Spin-Off occurs simultaneously
with the Spin-Off, Fair Market Value of the securities distributed in the
Spin-Off shall mean the initial public offering price of such securities and the
Current Market Price shall mean the Closing Sale Price for the Class A Common
Stock on the same Trading Day.

 

30



--------------------------------------------------------------------------------

Rights or warrants distributed by the Company to all holders of Class A Common
Stock entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Class A
Common Stock; (ii) are not exercisable; and (iii) are also issued in respect of
future issuances of Class A Common Stock, shall be deemed not to have been
distributed for purposes of this Section 8.05 (and no adjustment to the
Conversion Rate under this Section 8.05 will be required) until the occurrence
of the earliest Trigger Event, whereupon such rights and warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 8.05(d). If
any such right or warrant, including any such existing rights or warrants
distributed prior to the date of this First Supplemental Indenture, are subject
to events, upon the occurrence of which such rights or warrants become
exercisable to purchase different securities, evidences of Debt or other assets,
then the date of the occurrence of any and each such event shall be deemed to be
the date of distribution and record date with respect to new rights or warrants
with such rights (and a termination or expiration of the existing rights or
warrants without exercise by any of the holders thereof). In addition, in the
event of any distribution (or deemed distribution) of rights or warrants, or any
Trigger Event or other event (of the type described in the preceding sentence)
with respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section 8.05
was made, (1) in the case of any such rights or warrants that shall all have
been redeemed or repurchased without exercise by any holders thereof, the
Conversion Rate shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash distribution, equal to the per share redemption or repurchase
price received by a holder or holders of Class A Common Stock with respect to
such rights or warrants (assuming such holder had retained such rights or
warrants), made to all holders of Class A Common Stock as of the date of such
redemption or repurchase, and (2) in the case of such rights or warrants that
shall have expired or been terminated without exercise by any holders thereof,
the Conversion Rate shall be readjusted as if such rights and warrants had not
been issued.

No adjustment of the Conversion Rate shall be made pursuant to this
Section 8.05(d) in respect of rights or warrants distributed or deemed
distributed on any Trigger Event to the extent that such rights or warrants are
actually distributed or reserved by the Company for distribution to Holders of
Debentures upon conversion by such Holders of Debentures to Class A Common
Stock.

For purposes of this Section 8.05(d) and Sections 8.05(a) and (b) hereof, any
dividend or distribution to which this Section 8.05(d) is applicable that also
includes shares of Class A Common Stock, or rights or warrants to subscribe for
or purchase shares of Class A Common Stock (or both), shall be deemed instead to
be (1) a dividend or distribution of the evidences of Debt, assets or shares of
Capital Stock other than such shares of Class A Common Stock or rights or
warrants (and any Conversion Rate adjustment required by this Section 8.05(d)
with respect to such dividend or distribution shall then be made) immediately
followed by (2) a dividend or distribution of such shares of Class A Common
Stock or such rights or warrants (and any further Conversion Rate adjustment
required by Sections 8.05(a) or 8.05(b) hereof with respect to such dividend or
distribution shall then be made), except (A) the record date of such dividend or
distribution shall be substituted as “the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution”, “the date
fixed for the determination of stockholders entitled to receive such rights or
warrants” and “the date fixed for such determination” within the meaning of
Sections 8.05(a) and 8.05(b) hereof and (B) any shares of Class A Common Stock
included in such dividend or distribution shall not be deemed “outstanding at
the close of business on the date fixed for such determination” within the
meaning of Section 8.05(a) hereof.

(e)      In case the Company shall, by dividend or otherwise, distribute to all
holders of its Class A Common Stock cash (including any quarterly cash dividend,
but excluding (x) any dividend or distribution in connection with the
liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary and (y) any dividend or distribution in connection with a
reclassification, consolidation, merger, binding share exchange or sale to which
Section 8.06 hereof applies), then the Conversion Rate shall be increased so
that the same shall equal the rate determined by multiplying the Conversion Rate
in effect on the applicable record date by a fraction,

(1)      the numerator of which shall be the Current Market Price on such record
date; and

 

31



--------------------------------------------------------------------------------

(2)      the denominator of which shall be the Current Market Price on such
record date less the amount of the cash distribution applicable to one share of
Class A Common Stock,

such adjustment to be effective immediately prior to the opening of business on
the day following the record date; provided, that if the portion of the cash so
distributed applicable to one share of Class A Common Stock is equal to or
greater than the Current Market Price on the record date, in lieu of the
foregoing adjustment, adequate provision shall be made so that each Holder shall
have the right to receive upon conversion the amount of cash such Holder would
have received had such Holder converted each Debentures solely into Class A
Common Stock immediately prior to the record date. If such dividend or
distribution is not so paid or made, the Conversion Rate shall again be adjusted
to be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.

(f)      In case a tender or exchange offer made by the Company or any
Subsidiary for all or any portion of the Class A Common Stock shall expire and
such tender or exchange offer (as amended upon the expiration thereof) shall
require the payment to stockholders of consideration per share of Class A Common
Stock having a Fair Market Value (as determined by the Board of Directors, whose
determination shall be conclusive and set forth in a resolution of the Board of
Directors) that as of the last time (the “Expiration Time”) tenders or exchanges
may be made pursuant to such tender or exchange offer (as it may be amended)
exceeds the Closing Sale Price of a share of Class A Common Stock on the Trading
Day next succeeding the Expiration Time, the Conversion Rate shall be increased
so that the same shall equal the rate determined by multiplying the Conversion
Rate in effect immediately prior to the Expiration Time by a fraction,

(1)      the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to stockholders
based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of all shares validly tendered or exchanged and not withdrawn
as of the Expiration Time (the shares deemed so accepted up to any such maximum,
being referred to as the “Purchased Shares”) and (y) the product of the number
of shares of Class A Common Stock outstanding (less any Purchased Shares) at the
Expiration Time and the Closing Sale Price of a share of Class A Common Stock on
the Trading Day next succeeding the Expiration Time, and

(2)      the denominator of which shall be the number of shares of Class A
Common Stock outstanding (including any Purchased Shares) at the Expiration Time
multiplied by the Closing Sale Price of a share of Class A Common Stock on the
Trading Day next succeeding the Expiration Time,

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting any such purchases or
all such purchases are rescinded, the Conversion Rate shall again be adjusted to
be the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made.

(g)      For purposes of this Section 8.05, the following terms shall have the
meaning indicated:

(1)      “Current Market Price” on any date means the average of the daily
Closing Sale Prices per share of Class A Common Stock for the ten consecutive
Trading Days immediately prior to such date (the “day in question”); provided
that if:

(A)      the “ex” date (as hereinafter defined) for any event (other than the
issuance or distribution requiring such computation) that requires an adjustment
to the Conversion Rate pursuant to Section 8.05 (a), (b), (c), (d), (e) or
(f) occurs during such ten consecutive Trading Days, the Closing Sale Price for
each Trading Day prior to the “ex” date for such other event shall be adjusted
by dividing such Closing Sale Price by the same fraction by which the Conversion
Rate is so required to be multiplied as a result of such other event;

 

32



--------------------------------------------------------------------------------

(B)      the “ex” date for the issuance or distribution requiring such
computation is prior to the day in question, after taking into account any
adjustment required pursuant to clause (A) of this proviso, the Closing Sale
Price for each Trading Day on or after such “ex” date shall be adjusted by
adding thereto the amount of any cash and the Fair Market Value (as determined
by the Board of Directors in a manner consistent with any determination of such
value for purposes of Section 8.05(d), (e) or (f)) of the evidences of Debt,
shares of Capital Stock or assets being distributed applicable to one share of
Class A Common Stock as of the close of business on the day before such “ex”
date.

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 8.05, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 8.05 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

“Ex” date, when used:

(i)      with respect to any issuance or distribution, means the first date on
which the shares of Class A Common Stock trade regular way on the relevant
exchange or in the relevant market from which the Closing Sale Price was
obtained without the right to receive such issuance or distribution;

(ii)      with respect to any subdivision or combination of shares of Class A
Common Stock, means the first date on which the shares of Class A Common Stock
trade regular way on such exchange or in such market after the time at which
such subdivision or combination becomes effective; and

(iii)      with respect to any tender or exchange offer, means the first date on
which the shares of Class A Common Stock trade regular way on such exchange or
in such market after the Expiration Time of such offer.

(2)      “Fair Market Value” shall mean the amount which a willing buyer would
pay a willing seller in an arm’s-length transaction.

(3)      “record date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Class A Common Stock have the
right to receive any cash, securities or other property or in which the Class A
Common Stock (or other applicable security) is exchanged for or converted into
any combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

(h)      The Company, in its sole discretion, may make such increases in the
Conversion Rate, in addition to those required by Sections 8.05(a)-(f) hereof,
as the Board of Directors considers to be advisable to avoid or diminish any
income tax to holders of Class A Common Stock or rights to purchase Class A
Common Stock resulting from any dividend or distribution of stock (or rights to
acquire stock) or from any event treated as such for income tax purposes.

To the extent permitted by applicable law, the Company from time to time may
increase the Conversion Rate by any amount for any period of time if the period
is at least 20 Business Days, the increase is irrevocable during the period and
the Board of Directors shall have made a determination that such increase would
be in the best interests of the Company, which determination shall be
conclusive. Whenever the Conversion Rate is increased pursuant to the preceding
sentence, the Company shall deliver to Holders of record of the Debentures and
the Trustee a notice of the increase, which notice will be given at least 15
days prior to the effectiveness of any such increase, and such notice shall
state the increased Conversion Rate and the period during which it will be in
effect.

 

33



--------------------------------------------------------------------------------

(i)      No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) in
such rate; provided that any adjustments that by reason of this Section 8.05(i)
are not required to be made shall be carried forward and the Company shall make
such carry forward adjustments, regardless of whether the aggregate adjustment
is less than 1%, (x) annually on the anniversary of the Closing Date and
otherwise (y)(1) five Business Days prior to the maturity of the Debentures
(whether at stated maturity or otherwise) or (2) prior to the redemption date or
Repurchase Date or Fundamental Change Repurchase Date, unless such adjustment
has already been made. All calculations under this Article 8 shall be made by
the Company and shall be made to the nearest cent or to the nearest one-ten
thousandth (1/10,000) of a share, as the case may be. No adjustment need be made
for rights to purchase Class A Common Stock pursuant to a Company plan for
reinvestment of dividends or interest or for any issuance of Class A Common
Stock or convertible or exchangeable securities or rights to purchase Class A
Common Stock or convertible or exchangeable securities. Interest will not accrue
on any cash into which the Debentures are convertible.

(j)      Whenever the Conversion Rate is adjusted as herein provided, the
Company will issue a press release through Business Wire or another widely
accepted business wire service containing the relevant information and make this
information available on the Company’s website or through another public medium
as the Company may use at that time. In addition, the Company shall promptly
file with the Trustee and any conversion agent other than the Trustee an
Officers’ Certificate setting forth the Conversion Rate after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
Unless and until a Trust Officer of the Trustee shall have received such
Officers’ Certificate, the Trustee shall not be deemed to have knowledge of any
adjustment of the Conversion Rate and may assume that the last Conversion Rate
of which it has actual knowledge is still in effect. Promptly after delivery of
such certificate, the Company shall prepare a notice of such adjustment of the
Conversion Rate setting forth the adjusted Conversion Rate and the date on which
each adjustment becomes effective and shall deliver such notice of such
adjustment of the Conversion Rate to the Holder of each Debentures at his last
address appearing on the Register, within 20 calendar days after execution of
such notice. Failure to deliver such notice shall not affect the legality or
validity of any such adjustment.

(k)      In any case in which this Section 8.05 provides that an adjustment
shall become effective immediately after (1) a record date for an event, (2) the
date fixed for the determination of stockholders entitled to receive a dividend
or distribution pursuant to Section 8.05(a) hereof, (3) a date fixed for the
determination of stockholders entitled to receive rights or warrants pursuant to
Section 8.05(b) hereof, or (4) the Expiration Time for any tender or exchange
offer pursuant to Section 8.05(f) hereof, (each a “Determination Date”), the
Company may elect to defer until the occurrence of the applicable Adjustment
Event (as hereinafter defined) (x) issuing to the Holder of any Debentures
converted after such Determination Date and before the occurrence of such
Adjustment Event, the additional shares of Class A Common Stock, if any, or
other securities, cash or other property issuable upon such conversion by reason
of the adjustment required by such Adjustment Event over and above the Class A
Common Stock, if any, issuable upon such conversion before giving effect to such
adjustment and (y) paying to such Holder any amount in cash in lieu of any
fractional share pursuant to Section 8.03 hereof. For purposes of this
Section 8.05(k), the term “Adjustment Event” shall mean:

(i)      in any case referred to in clause (1) hereof, the occurrence of such
event,

(ii)      in any case referred to in clause (2) hereof, the date any such
dividend or distribution is paid or made,

(iii)      in any case referred to in clause (3) hereof, the date of expiration
of such rights or warrants, and

(iv)      in any case referred to in clause (4) hereof, the date a sale or
exchange of Class A Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.

(l)      For purposes of this Section 8.05, the number of shares of Class A
Common Stock at any time outstanding shall not include shares held in the
treasury of the Company but shall include shares issuable in respect of scrip
certificates issued in lieu of fractions of shares of Class A Common Stock. The
Company will not pay any dividend or make any distribution on shares of Class A
Common Stock held in the treasury of the Company.

 

34



--------------------------------------------------------------------------------

(m)      No adjustment to the Conversion Rate shall be made pursuant to this
Section 8.05 if the holders of the Debentures may participate in the transaction
that would otherwise give rise to adjustment pursuant to this Section 8.05.

Section 8.06     Effect of Reclassification, Consolidation, Merger or Sale. If
any of the following events occur, namely:

(a)      any reclassification or change of the outstanding Class A Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination),

(b)      any consolidation or merger of the Company with or into another Person,
or

(c)      any sale, lease, transfer, conveyance or other disposition of all or
substantially all of the Company’s assets and those of its Subsidiaries taken as
a whole to any other Person or Persons, as a result of which holders of Class A
Common Stock shall be entitled to receive stock, other securities or other
property or assets (including cash or any combination thereof) with respect to
or in exchange for such Class A Common Stock,

in each case, the Company or the successor or purchasing corporation, as the
case may be, shall execute with the Trustee a supplemental indenture (which
shall comply with the Trust Indenture Act as in force at the date of execution
of such supplemental indenture, if such supplemental indenture is then required
to so comply) providing that such Debentures shall, without the consent of any
holders of Debentures, be convertible into the kind and amount of shares of
stock and other securities or property or assets (including cash or any
combination thereof) (the “Applicable Consideration”) that such Holder would
have been entitled to receive upon such reclassification, change, consolidation,
merger, sale, lease, transfer, conveyance or other disposition had such
Debentures been converted into Class A Common Stock immediately prior to such
reclassification, change, consolidation, merger, sale, lease, transfer,
conveyance or other disposition; provided, that in the event that holders of
Class A Common Stock have the opportunity to elect the form of consideration to
be received in such transaction, then from and after the effective date of such
transaction, the Debentures shall be convertible into the consideration that a
majority of the holders of Class A Common Stock who made such an election
received in such transaction and the term “Applicable Consideration” shall be
construed accordingly; and provided, further, that Section 8.12 hereof shall
continue to apply following any such transaction. Such supplemental indenture
shall provide for adjustments that shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 8. If, in the case
of any such reclassification, change, consolidation, merger, sale, lease,
transfer, conveyance or other disposition, the stock or other securities and
assets receivable thereupon by a holder of Class A Common Stock includes shares
of stock or other securities and assets of a corporation other than the
successor or purchasing corporation, as the case may be, in such
reclassification, change, consolidation, merger, sale, lease, transfer,
conveyance or other disposition, then such supplemental indenture shall also be
executed by such other corporation and shall contain such additional provisions
to protect the interests of the holders of the Debentures as the Board of
Directors shall reasonably consider necessary by reason of the foregoing,
including to the extent practicable the provisions providing for the conversion
rights set forth in this Article 8.

The Company shall cause notice of the execution of such supplemental indenture
to be delivered to each Holder, at the address of such Holder as it appears on
the register of the Debentures maintained by the Registrar, within 20 days after
execution thereof. Failure to deliver such notice shall not affect the legality
or validity of such supplemental indenture.

The above provisions of this Section 8.06 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, sales, leases, transfers,
conveyances or other dispositions.

If this Section 8.06 applies to any event or occurrence, Section 8.05 hereof
shall not apply.

Any additional shares of Class A Common Stock that a Holder is entitled to
receive upon conversion pursuant to Section 8.04(b) hereof, if applicable, shall
not be payable in shares of Class A Common Stock, but shall represent a right to
receive the aggregate amount of cash, securities or other property into which
the additional shares of Class A Common Stock would convert as a result of such
recapitalization, change, consolidation, merger, sale, lease, transfer,
conveyance or other disposition.

 

35



--------------------------------------------------------------------------------

The Company may not become party to any such transaction described in clauses
(a), (b) or (c) of this Section 8.06, unless the terms of such transactions are
consistent with this Section 8.06.

Section 8.07    Taxes on Shares Issued. The issue of stock certificates on
conversions of Debentures shall be made without charge to the converting Holder
of Debentures for any documentary, stamp or similar issue or transfer tax in
respect of the issue thereof. The Company shall not, however, be required to pay
any such tax which may be payable in respect of any transfer involved in the
issue and delivery of stock in any name other than that of the Holder of any
Debentures converted, and the Company shall not be required to issue or deliver
any such stock certificate unless and until the Person or Persons requesting the
issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

Section 8.08    Reservation of Shares, Shares to be Fully Paid; Compliance with
Governmental Requirements; Listing of Class A Common Stock. The Company shall
provide, free from preemptive rights, out of its authorized but unissued shares
or shares held in treasury, sufficient shares of Class A Common Stock to provide
for the conversion of the Debentures, including any Additional Shares, from time
to time as such Debentures are presented for conversion.

Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Class A Common Stock issuable
upon conversion of the Debentures, the Company will take all corporate action
which may, in the opinion of its counsel, be necessary in order that the Company
may validly and legally issue shares of such Class A Common Stock at such
adjusted Conversion Rate.

The Company covenants that all shares of Class A Common Stock which may be
issued upon conversion of Debentures will upon issue be fully paid and
non-assessable by the Company and free from all taxes, liens and charges with
respect to the issue thereof.

The Company covenants that, if any shares of Class A Common Stock to be provided
for the purpose of conversion of Debentures hereunder require registration with
or approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will in good
faith and as expeditiously as possible, to the extent then permitted by the
rules and interpretations of the Commission (or any successor thereto), endeavor
to secure such registration or approval, as the case may be.

The Company further covenants that, if at any time the Class A Common Stock
shall be listed on any national securities exchange or automated quotation
system, the Company will, if permitted by the rules of such exchange or
automated quotation system, list and keep listed, so long as the Class A Common
Stock shall be so listed on such exchange or automated quotation system, all
Class A Common Stock issuable upon conversion of the Debentures; provided that
if the rules of such exchange or automated quotation system permit the Company
to defer the listing of such Class A Common Stock until the first conversion of
the Debentures into Class A Common Stock in accordance with the provisions of
this Indenture, the Company covenants to list such Class A Common Stock issuable
upon conversion of the Debentures in accordance with the requirements of such
exchange or automated quotation system at such time.

Section 8.09    Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any Holder to
determine the Conversion Price or the Conversion Rate or whether any facts exist
which may require any adjustment of the Conversion Rate, or with respect to the
nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
Conversion Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Class A Common Stock, or of any Capital
Stock, other securities or other assets or property, which may at any time be
issued or delivered upon the conversion of any Debentures; and the Trustee and
any other conversion agent make no representations with respect thereto. Neither
the Trustee nor any conversion agent shall be responsible for any failure of the
Company to issue, transfer or deliver any shares of Class A Common Stock or
stock certificates or

 

36



--------------------------------------------------------------------------------

other securities or property or cash upon the surrender of any Debentures for
the purpose of conversion or to comply with any of the duties, responsibilities
or covenants of the Company contained in this Article 8. Without limiting the
generality of the foregoing, neither the Trustee nor any Conversion Agent shall
be under any responsibility to determine the correctness of any provisions
contained in any supplemental indenture entered into pursuant to Section 8.06
hereof relating either to the kind or amount of shares of capital stock or other
securities or other assets or property (including cash) receivable by holders of
Debentures upon the conversion of their Debentures after any event referred to
in such Section 8.06 hereof or to any adjustment to be made with respect
thereto, but, subject to the provisions of Section 7.1 of the Base Indenture,
may accept as conclusive evidence of the correctness of any such provisions, and
shall be protected in relying upon, the Officers’ Certificate (which the Company
shall be obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto.

Section 8.10    Notice to Holders Prior to Certain Actions. In case:

(a)      the Company shall declare a dividend (or any other distribution) on its
Class A Common Stock that would require an adjustment in the Conversion Rate
pursuant to Section 8.05 hereof; or

(b)      the Company shall authorize the granting to the holders of all or
substantially all of its Class A Common Stock or rights or warrants to subscribe
for or purchase any share of any class or any other rights or warrants; or

(c)      of any reclassification or reorganization of the Class A Common Stock
of the Company (other than a subdivision or combination of its outstanding
Class A Common Stock, or a change in par value, or from par value to no par
value, or from no par value to par value), or of any consolidation or merger to
which the Company is a party and for which approval of any stockholders of the
Company is required, or of the sale or transfer of all or substantially all of
the assets of the Company; or

(d)      of the voluntary or involuntary dissolution, liquidation or winding up
of the Company;

the Company shall cause to be filed with the Trustee and to be delivered to each
Holder at his address appearing on the Register provided for in Section 2.4 of
the Base Indenture, as promptly as possible but in any event at least ten
calendar days prior to the applicable date hereinafter specified to the extent
the Company has the knowledge to do so, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution or rights
or warrants, or, if a record is not to be taken, the date as of which the
holders of Class A Common Stock of record to be entitled to such dividend,
distribution or rights are to be determined, or (y) the date on which such
reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding up is expected to become effective or occur, and the date
as of which it is expected that holders of Class A Common Stock of record shall
be entitled to exchange their Class A Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.

Section 8.11    Stockholder Rights Plans. If the rights provided for in any
future rights plan adopted by the Company have separated from the shares of
Class A Common Stock in accordance with the provisions of the applicable
stockholder rights agreement so that the holders of the Debentures would not be
entitled to receive any rights in respect of Class A Common Stock issuable upon
conversion of the Debentures, the Conversion Rate will be adjusted as provided
in Section 8.05(d) hereof. If such rights have not separated, any shares of
Class A Common Stock delivered upon the conversion of Debentures shall be
accompanied by such rights.

Section 8.12    Settlement Upon Conversion. (a) Subject to Section 8.12
(b) hereof, upon any conversion of Debentures, the Company will deliver to
converting Holders in respect of each $1,000 principal amount of Debentures
being converted a “Settlement Amount” equal to the sum of the Daily Settlement
Amount for each of the 20 Trading Days during the Conversion Period.

“Daily Settlement Amount”, for each $1,000 principal amount of Debentures, for
each of the 20 Trading Days during the Conversion Period, shall consist of:

 

37



--------------------------------------------------------------------------------

(i) cash equal to the lesser of $50 and the Daily Conversion Value; and

(ii) to the extent the Daily Conversion Value exceeds $50, a number of shares of
Class A Common Stock equal to, (A) the difference between the Daily Conversion
Value and $50, divided by (B) the Closing Sale Price of the Class A Common Stock
for such day.

“Daily Conversion Value” means, for each of the 20 consecutive Trading Days
during the Conversion Period, one-twentieth (1/20) of the product of (1) the
applicable Conversion Rate and (2) the Closing Sale Price of the Class A Common
Stock (or the consideration into which the Class A Common Stock has been
converted in connection with transactions to which Sections 8.01(a)(6) or 8.06
hereof are applicable) on such day. For the purposes of determining the Daily
Conversion Value the following provisions shall apply: (i) if the Applicable
Consideration includes securities for which the price can be determined in a
manner contemplated by the definition of “Closing Sale Price,” then the value of
such securities shall be determined in accordance with the principles set forth
in such definition; (ii) if the Applicable Consideration includes other property
(other than securities as to which clause (i) applies or cash), then the value
of such property shall be the fair market value of such property as determined
by the Company’s Board of Directors in good faith; and (iii) if the Applicable
Consideration includes cash, then the value of such cash shall be the amount
thereof.

(b) If a Holder converts Debentures pursuant to Section 8.01(a)(6) hereof, the
Holder shall receive per $1,000 principal amount of Debentures being converted:
(1) cash equal to the lesser of (i) $1,000 and (ii) the Conversion Value and
(2) if the Conversion Value exceeds $1,000, an amount of cash, securities and
other assets or property equal to such excess based on the consideration a
Holder would have received had the Holder held a number of shares of Class A
Common Stock based on the Conversion Rate immediately prior to the Fundamental
Change, with the Conversion Value based on the consideration received in such
Fundamental Change, if applicable.

The Settlement Amount will be delivered to converting Holders on the third
Trading Day following the final Trading Day of the Conversion Period.

Article 9

Discharge of Indenture

Notwithstanding Article 8 of the Base Indenture, the following Article 9 (and
not Article 8 of the Base Indenture) shall apply for purposes of this First
Supplemental Indenture and the Debentures.

Section 9.01    Discharge of Liability on Debentures. (a) When (i) the Company
delivers to the Trustee all outstanding Debentures (other than Debentures
replaced pursuant to Section 2.8 of the Base Indenture) for cancellation or
(ii) all outstanding Debentures have become due and payable, whether at maturity
or as a result of the delivery of a notice of redemption or upon a repurchase
pursuant to Article 3 hereof, and the Company irrevocably deposits with the
Trustee money sufficient to pay at maturity or upon redemption or repurchase all
outstanding Debentures, including interest thereon to maturity or such
redemption or repurchase date (other than Debentures replaced pursuant to
Section 2.8 of the Base Indenture), and any shares of Class A Common Stock or
other property due in respect of converted Debentures, and if in each such case
the Company pays all other sums payable hereunder by the Company, then this
First Supplemental Indenture shall, subject to Section 9.01(b), cease to be of
further effect. The Trustee shall acknowledge satisfaction and discharge of this
Indenture on demand of the Company accompanied by an Officers’ Certificate and
an Opinion of Counsel and at the cost and expense of the Company.

(b) Notwithstanding clause (a) above, the Company’s obligations in Sections 2.4,
2.5, 2.6, 2.7, 2.8, 2.9, 7.7 and 7.8 of the Base Indenture, in Sections 2.04 and
2.08 hereof and in this Article 9 shall survive until the Debentures have been
paid in full. Thereafter, the Company’s obligations in Section 7.7 of the Base
Indenture and Sections 9.03 and 9.04 hereof shall survive.

Section 9.02     Application of Trust Money. The Trustee shall hold in trust
money and any shares of Class A Common Stock or other property due in respect of
converted Debentures deposited with it pursuant to this Article 9. It shall
apply the deposited money through the Paying Agent and in accordance with this
Indenture to the

 

38



--------------------------------------------------------------------------------

payment of principal of and interest on the Debentures or, in the case of any
shares of Class A Common Stock or other property due in respect of converted
Debentures, in accordance with this Indenture in relation to the conversion of
Debentures pursuant to the terms hereof.

Section 9.03    Repayment to Company. The Trustee and the Paying Agent shall
promptly turn over to the Company upon request any excess money or securities
held by them at any time.

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon written request any money held by them for
the payment of principal or interest and any shares of Class A Common Stock or
other property due in respect of converted Debentures that remains unclaimed for
two years, and, thereafter, Debentureholders entitled to the money and/or
securities must look to the Company for payment as general creditors.

Section 9.04    Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or to deliver any shares of Class A Common Stock or other property due
in respect of converted Debentures in accordance with this Article 9 by reason
of any legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Company’s obligations under this Indenture and the Debentures
shall be revived and reinstated as though no deposit had occurred pursuant to
this Article 9 until such time as the Trustee or Paying Agent is permitted to
apply all such money and any shares of Class A Common Stock or other property
due in respect of converted Debentures in accordance with this Article 9;
provided, however, that, if the Company has made any payment of interest on or
principal of any Debentures because of the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Debentureholders of such
Debentures to receive such payment from the money held by the Trustee or Paying
Agent.

Section 9.05     Defeasance. Sections 8.3 and 8.4 of the Base Indenture shall
not apply to the Debentures authorized and designated under this First
Supplemental Indenture.

Article 10

Miscellaneous

Section 10.01    Governing Law. This First Supplemental Indenture and the
Debentures shall be governed by, and construed in accordance with, the laws of
the State of New York.

Section 10.02     No Debenture Interest Created. Nothing in this First
Supplemental Indenture or in the Debentures, express or implied, shall be
construed to constitute a security interest under the Uniform Commercial Code or
similar legislation, now in effect or hereafter enacted and made effective, in
any jurisdiction.

Section 10.03    Successors. All agreements of the Company in this First
Supplemental Indenture and the Debentures shall bind its successor. All
agreements of the Trustee in this First Supplemental Indenture shall bind its
successor.

Section 10.04    Counterparts. This First Supplemental Indenture may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Section 10.05    Severability. In case any provision in this First Supplemental
Indenture or in the Debentures shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

Section 10.06    Table of Contents, Headings, Etc. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this First
Supplemental Indenture have been inserted for convenience of reference only, are
not to be considered a part hereof, and shall in no way modify or restrict any
of the terms or provisions hereof.

 

39



--------------------------------------------------------------------------------

Section 10.07    Inconsistency. In the event of any inconsistency or conflict
between the Base Indenture and this First Supplemental Indenture, this First
Supplemental Indenture shall govern.

Section 10.08    Calculations in Respect of Debentures. Except as explicitly
stated herein, the Company will be responsible for making all calculations
required pursuant to this First Supplemental Indenture, including, without
limitation, calculations with respect to determinations of the Conversion Price
and Conversion Rate. The Company or its Agents shall make all such calculations
in good faith and, absent manifest error, the Company’s calculations shall be
binding on the Holders. The Company shall provide a written schedule of such
calculations to the Trustee and the Conversion Agent, and each of the Trustee
and the Conversion Agent shall be entitled to rely upon the accuracy of the
Company’s calculations without responsibility for independent verification
thereof. The Trustee shall forward a copy of such calculations to any Holder
upon such Holder’s written request.

[SIGNATURE PAGE FOLLOWS]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date and year first above written.

 

SUNPOWER CORPORATION

            /Emmanuel T. Hernandez/

Name:   Emmanuel T. Hernandez Title:   Chief Financial Officer
WELLS FARGO BANK, NATIONAL ASSOCIATION

            /Lynn M. Steiner/

Name:   Lynn M. Steiner Title:   Vice President

 

41



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.1

 

--------------------------------------------------------------------------------

1

This paragraph should be included only if the Debenture is a Global Debenture.



--------------------------------------------------------------------------------

SUNPOWER CORPORATION

1.25% Senior Convertible Debentures due 2027

 

No. A1    CUSIP: 867652AA7    ISIN: US867652AA76

SunPower Corporation, a Delaware corporation, promises to pay to Cede & Co. or
registered assigns the principal amount of [            ] ($[            ].00)
on February 15, 2027.

Interest Payment Dates: February 15 and August 15.

Record Dates: February 1 and August 1.

Reference is made to the further provisions of this Debenture set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Debenture the right to convert this Debenture into cash and, if applicable,
Class A Common Stock, on the terms and subject to the limitations referred to on
the reverse hereof and as more fully specified in the Indenture. Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place.

This Debenture shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

SUNPOWER CORPORATION By:   /s/ Thomas H. Werner Name:   Thomas H. Werner Title:
  Chief Executive Officer

 

By:   /s/ Emmanuel T. Hernandez Name:   Emmanuel T. Hernandez Title:   Chief
Financial Officer

Trustee’s Certificate of Authentication:

This is one of the Debentures referred to in the within-mentioned Indenture.

Wells Fargo Bank, National Association, as Trustee

 

       By:       

Lynn M. Steiner

  Dated:   February 7, 2007    Authorized Signatory:



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF SECURITY]

SUNPOWER CORPORATION

1.25% Senior Convertible Debentures due 2027

1.      Interest

SUNPOWER CORPORATION, a Delaware corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Debenture at the rate per annum shown above. The Company will pay interest
semiannually on February 15 and August 15 of each year commencing on August 15,
2007. Interest on the Debentures will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from February 7, 2007.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. If a payment date is not a Business Day, payment will be made on the
next succeeding Business Day, and no additional interest will accrue in respect
of such payment by virtue of the payment being made on such later date.

2.      Method of Payment

The Company will pay interest on the Debentures (except defaulted interest) to
the Persons who are registered holders of Debentures at the close of business on
the February 1 and August 1 next preceding the interest payment date even if
Debentures are canceled after the record date and on or before the interest
payment date, except as otherwise provided in the Indenture. Holders must
surrender Debentures to a Paying Agent to collect principal payments. The
Company will pay principal and interest in money of the United States of America
that at the time of payment is legal tender for payment of public and private
debts. The Company shall pay interest (i) on any Global Debentures by wire
transfer of immediately available funds to the account of the Depositary or its
nominee, (ii) on any Debentures in certificated form having a principal amount
of less than $2,000,000, by check mailed to the address of the Person entitled
thereto as it appears in the Register, provided, however, that at maturity
interest will be payable at the office of the Company maintained by the Company
for such purposes, which shall initially be an office or agency of the Trustee
(as defined below) and (iii) on any Debentures in certificated form having a
principal amount of $2,000,000 or more, by check or otherwise by wire transfer
in immediately available funds at the election of the Holder of such Debentures
duly delivered to the Trustee at least five Business Days prior to the relevant
interest payment date, provided, however, that at maturity interest will be
payable at the office of the Company maintained by the Company for such
purposes, which shall initially be an office or agency of the Trustee.

3.      Paying Agent, Registrar, Service Agent and Conversion Agent

Initially, Wells Fargo Bank, National Association, a national banking
association (the “Trustee”), will act as Paying Agent, Registrar, Service Agent
and Conversion Agent. The Company may appoint and change any Paying Agent,
Registrar or co-registrar, Service Agent or Conversion Agent without notice. The
Company or any of its domestically incorporated Subsidiaries may act as Paying
Agent, Registrar or co-registrar, Service Agent or Conversion Agent.

4.      Indenture

The Company issued the Debentures under an Indenture dated as of February 7,
2007 (the “Base Indenture”), as supplemented by the First Supplemental Indenture
dated as of February 7, 2007 (the “First Supplemental Indenture” and together
with the Base Indenture the “Indenture”), between the Company and the Trustee.
The terms of the Debentures include those stated in the Indenture and those made
part of the Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb) as in effect on the date of the Indenture (the “TIA”). Terms
defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture. The Debentures are subject to all such terms, and
Debentureholders are referred to the Indenture and the TIA for a statement of
those terms.

The Debentures are senior unsecured obligations of the Company. This Debenture
is one of the Debentures referred to in the Indenture issued in an aggregate
principal amount of $200,000,000. The Indenture imposes limitations on the
ability of the Company to consolidate or merge with or into any other Person or
convey, transfer or lease all or substantially all of the property of the
Company.

 

1



--------------------------------------------------------------------------------

5.      Optional Redemption

The Debentures will not be redeemable at the option of the Company prior to
February 15, 2012. At any time on or after February 15, 2012, the Debentures
will be redeemable at the option of the Company, in whole or in part, on not
less than 30 calendar days’ nor more than 60 calendar days’ prior notice, at a
redemption price equal to 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid interest to, but excluding, the redemption
date (subject to the right of holders of record on the relevant record date to
receive interest due on the relevant interest payment date).

6.      Sinking Fund

The Debentures are not subject to any sinking fund.

7.      Notice of Redemption

Notice of redemption will be delivered at least 30 calendar days but not more
than 60 calendar days before the redemption date to each Holder of Debentures to
be redeemed at his or her registered address. Debentures in denominations larger
than $1,000 may be redeemed in part but only in whole multiples of $1,000. If
money sufficient to pay the redemption price of and accrued interest on all
Debentures (or portions thereof) to be redeemed on the redemption date is
deposited with the Paying Agent on or before the redemption date and certain
other conditions are satisfied, on and after such date interest ceases to accrue
on such Debentures (or such portions thereof) called for redemption.

8.      Repurchase of Debentures at the Option of Debentureholders

If a Fundamental Change occurs at any time prior to maturity of the Debentures,
this Debenture will be subject to a repurchase, at the option of the Holder, on
a Fundamental Change Repurchase Date, specified by the Company, that is not less
than 20 calendar days nor more than 35 calendar days after notice thereof, at a
repurchase price equal to 100% of the principal amount hereof, together with
accrued and unpaid interest on this Debenture to, but excluding, the Fundamental
Change Repurchase Date; provided that if such Fundamental Change Repurchase Date
falls after a record date and on or prior the corresponding interest payment
date, the accrued and unpaid interest shall be payable to the Holder of record
of this Debenture on the preceding February 1 or August 1, as the case may be.
The Debentures submitted for repurchase must be $1,000 in principal amount or
whole multiples thereof. The Company shall deliver to all holders of record of
the Debentures a notice of the occurrence of a Fundamental Change and of the
repurchase right arising as a result thereof on or before the fifth calendar day
after the occurrence of such Fundamental Change. For Debentures to be so
repurchased at the option of the Holder, the Holder must deliver to the Paying
Agent in accordance with the terms of the Indenture, the Repurchase Notice
containing the information specified by the Indenture, together with such
Debentures, duly endorsed for transfer, or (if the Debentures are Global
Debentures) book-entry transfer of the Debentures, prior to 5:00 p.m., New York
City time, on the Fundamental Change Repurchase Date. The repurchase price must
be paid in cash.

Subject to the terms and conditions of the Indenture, each Holder shall have the
right, at such Holder’s option, to require the Company to repurchase all or any
portion of the Debentures held by such Holder, on February 15,
2012, February 15, 2017 and February 15, 2022 at a repurchase price equal to
100% of the principal amount of this Debenture, together with any accrued and
unpaid interest on this Debenture to, but excluding, the Repurchase Date, as
provided in the Indenture. To exercise such right, a Holder shall deliver to the
Paying Agent the Repurchase Notice containing the information specified by the
Indenture, together with the Debentures, duly endorsed for transfer, or (if the
Debentures are Global Debentures) book-entry transfer of the Debentures, at any
time during the period from 9:00 a.m., New York City time, on the date that is
20 Business Days prior to the applicable Repurchase Date to 5:00 p.m., New York
City time, on the applicable Repurchase Date. The repurchase price must be paid
in cash.

 

2



--------------------------------------------------------------------------------

Holders have the right to withdraw any Repurchase Notice by delivering to the
Paying Agent a written notice of withdrawal at any time prior to 5:00 p.m., New
York City time, on the Business Day immediately preceding the Fundamental Change
Repurchase Date or on the Repurchase Date, as applicable, all as provided in the
Indenture.

If cash sufficient to pay the repurchase price of and accrued and unpaid
interest, if any, on all Debentures or portions thereof to be repurchased as of
the Fundamental Change Repurchase Date or Repurchase Date, as the case may be,
is deposited with the Paying Agent, on the Business Day immediately following
the Fundamental Change Repurchase Date or on the Repurchase Date, as the case
may be, then such Debentures will cease to be outstanding and interest will
cease to accrue, and the Holder thereof shall have no other rights as such other
than the right to receive the repurchase price upon delivery or book-entry
transfer of such Debentures.

9.      Conversion

Upon the occurrence of certain events specified in the Indenture and in
compliance with the provisions of the Indenture, on or prior to the close of
business on the Trading Day immediately preceding the Maturity Date of this
Debenture, the Holder hereof has the right, at its option, to convert each
$1,000 principal amount of this Debenture into cash and, if applicable, Common
Stock based on a Conversion Rate of 17.6211 shares of Common Stock per $1,000
principal amount of Debentures (a Conversion Price of approximately $56.75 per
share), as the same may be adjusted pursuant to the terms of the Indenture, as
such shares shall be constituted at the date of conversion, upon surrender of
this Debenture (if in certificated form) with the form entitled “Conversion
Notice” on the reverse hereof duly completed and manually signed, to the Company
at the office or agency of the Company maintained for that purpose in accordance
with the terms of the Indenture, or at the option of such Holder, the Corporate
Trust Office, together with any funds required pursuant to the terms of the
Indenture, and, unless any shares issuable on conversion are to be issued in the
same name as this Debenture, duly endorsed by, or accompanied by instruments of
transfer in form satisfactory to the Company duly executed by, the Holder or by
such Holder’s duly authorized attorney. The Company will notify the Holder
thereof of any event triggering the right to convert the Debentures as specified
above in accordance with the Indenture. In order to exercise the conversion
right with respect to any interest in a Global Debenture, the Holder must
complete the appropriate instruction form pursuant to the Depositary’s
book-entry conversion program, deliver by book-entry delivery an interest in
such Global Debenture, furnish appropriate endorsements and transfer documents
if required by the Company or the Trustee or Conversion Agent, and pay the
funds, if any, required pursuant to the terms of the Indenture. As specified in
the Indenture, upon conversion, the Company will pay cash and shares of Class A
Common Stock, if any, based on a Daily Conversion Value calculated on a
proportionate basis for each day of the 20 Trading-Day Conversion Period.

Prior to February 15, 2012, if and only to the extent holders elect to convert
the Debentures in connection with a Non-Stock Change of Control, the Company
will increase the Conversion Rate applicable to such converting Debentures as
set forth in the Indenture.

No adjustment in respect of interest on any Debentures converted or dividends on
any shares issued upon conversion of such Debentures will be made upon any
conversion except as set forth in the next sentence. If this Debenture (or
portion hereof) is surrendered for conversion during the period from the 5:00
p.m., New York City time, on any applicable Record Date for the payment of
interest to 5:00 p.m., New York City time, on the Business Day preceding the
corresponding Interest Payment Date, this Debenture (or portion hereof being
converted) must be accompanied by payment, in immediately available funds or
other funds acceptable to the Company, of an amount equal to the interest
otherwise payable on such Interest Payment Date on the principal amount being
converted; provided, that no such payment shall be required (1) if the Holder
surrenders this Debenture for conversion in connection with a redemption and the
Company has specified a redemption date that is after a Record Date and on or
prior to the corresponding Interest Payment Date, (2) if the Holder surrenders
this Debenture in connection with a Fundamental Change and the Company has
specified a Fundamental Change Repurchase Date that is after a Record Date and
on or prior to the corresponding Interest Payment Date or (3) to the extent of
any overdue interest, if any overdue interest exists at the time of conversion
with respect to this Debenture.

 

3



--------------------------------------------------------------------------------

No fractional shares will be issued upon any conversion of Debentures, but an
adjustment and payment in cash will be made, as provided in the Indenture, in
respect of any fraction of a share which would otherwise be issuable upon the
surrender of any Debentures or Debentures for conversion.

A Debenture in respect of which a Holder is exercising its right to require
repurchase may be converted only if such Holder validly withdraws its election
to exercise such right to require repurchase in accordance with the terms of the
Indenture.

10.      Denominations, Transfer, Exchange

The Debentures are in registered form without coupons in denominations of $1,000
and whole multiples of $1,000. A Debentureholder may transfer or exchange
Debentures in accordance with the Indenture. Upon any transfer or exchange, the
Registrar or the Company may require a Debentureholder, among other things, to
furnish appropriate endorsements or a written instrument or instruments of
transfer in form satisfactory to the Company. Neither the Company, the Trustee
nor the Registrar shall be required to exchange, issue or register a transfer of
(a) any Debentures for a period of 15 calendar days next preceding the date of
mailing of a notice of redemption of Debentures selected for redemption,
(b) Debentures or portions thereof called for redemption, except for the
unredeemed portion of Debentures being redeemed in part, (c) any Debentures or
portions thereof surrendered for conversion pursuant to Article 8 of the First
Supplemental Indenture, (d) any Debentures or portions thereof tendered for
repurchase (and not withdrawn) pursuant to Section 3.04 of the First
Supplemental Indenture, or (e) any Debentures or portions thereof tendered for
repurchase (and not withdrawn) pursuant to Section 3.05 of the First
Supplemental Indenture.

11.      Persons Deemed Owners

The registered Holder of this Debenture may be treated as the owner of it for
all purposes.

12.      Unclaimed Money

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon written request any money held by them for
the payment of principal or interest and any shares of Class A Common Stock or
other property due in respect of converted Debentures that remains unclaimed for
two years, and, thereafter, Debentureholders entitled to the money and/or
securities must look to the Company for payment as general creditors.

13.      Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Debentures may be amended without prior notice to any Holder but with the
written consent of the holders of at least a majority in aggregate principal
amount of the outstanding Debentures and (ii) any default or noncompliance with
any provision may be waived with the written consent or affirmative vote of the
holders of at least a majority in principal amount of the outstanding
Debentures. Without the consent of any Holder, the Company and the Trustee may
amend the Indenture or the Debentures (i) to cure any ambiguity, defect or
inconsistency, provided, that such modification or amendment does not adversely
affect the interests of the Holders in any material respect, provided, further,
that any amendment made solely to conform the provisions of the Indenture or the
Debentures to the description of the Debentures contained in the Prospectus
Supplement shall not be deemed to adversely affect the interests of the Holders;
(ii) to comply with Article 5 of the First Supplemental Indenture; (iii) to
provide for uncertificated Debentures in addition to or in place of certificated
Debentures; (iv) to make any change that does not adversely affect the rights of
any Holder; (v) to evidence and provide for the acceptance of appointment by a
successor Trustee with respect to the Debentures; (vi) to comply with
requirements of the SEC in order to effect or maintain the qualification of the
Indenture under the TIA; (vii) to provide for conversion rights of Holders and
the Company’s repurchase obligations in connection with a Fundamental Change in
the event of any reclassification of the Class A Common Stock, merger or
consolidation, or sale, conveyance, transfer or lease of the Company’s property
and assets substantially as an entity; (viii) to secure the Debentures; (ix) to
surrender any right or power conferred upon the Company in the Indenture; (x) to
add to the covenants of the Company for the benefit of the Holders; (xi) to

 

4



--------------------------------------------------------------------------------

make any provision with respect to matters or questions arising under the Base
Indenture, the First Supplemental Indenture or the Debentures that the Company
may deem necessary or desirable and that shall not be inconsistent with the Base
Indenture or the First Supplemental Indenture or the Debentures, provided, that
such change or modification does not, in the good faith opinion of the Board of
Directors, adversely affect the interests of the Holders in any material
respect; (xii) to increase the Conversion Rate; and (xii) to add guarantees of
the obligations under the Debentures.

14.      Defaults and Remedies

If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of the Company) and
is continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the then-outstanding Debentures, by written notice to the Company and
the Trustee, may declare due and payable 100% of the principal amount of all
outstanding Debentures plus any accrued and unpaid interest to the date of
payment. If an Event of Default relating to certain events of bankruptcy,
insolvency or reorganization of the Company occurs, all unpaid principal and
accrued and unpaid interest on the outstanding Debentures shall become due and
immediately payable without any declaration or other act on the part of the
Trustee or any Holder. Under certain circumstances, the Holders of a majority in
aggregate principal amount of the outstanding Debentures may rescind and annul
any such acceleration with respect to the Debentures and its consequences.

If an Event of Default occurs and is continuing, the Trustee will be under no
obligation to exercise any of the rights or powers under the Indenture at the
request or direction of any of the Holders unless such Holders have offered to
the Trustee reasonable indemnity or security against any loss, liability or
expense. Subject to certain exceptions, no Holder may pursue any remedy with
respect to the Indenture or the Debentures unless (i) such Holder has previously
given the Trustee notice that an Event of Default is continuing, (ii) holders of
at least 25% in principal amount of the outstanding Debentures have requested
the Trustee in writing to pursue the remedy, (iii) such Holders have offered the
Trustee reasonable security or indemnity against any loss, liability or expense,
(iv) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of indemnity and (v) the holders of a
majority in principal amount of the outstanding Debentures have not given the
Trustee a direction inconsistent with such request within such 60-day period.
Subject to certain restrictions, the holders of a majority in principal amount
of the outstanding Debentures are given the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. Subject to the
Indenture, the Trustee, however, may refuse to follow any direction if the
Trustee, in good faith shall, by a Trust Officer of the Trustee, determine that
the proceeding so directed would involve the Trustee in personal liability. The
Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by the Indenture at the request, order or direction of any Holder
pursuant to the provision of the Indenture, unless such Holders shall have
offered to the Trustee reasonably security or indemnity against the costs,
expenses and liabilities which may be incurred therein or thereby.

No reference herein to the Indenture and no provision of this Debenture or of
the Indenture shall impair, as among the Company and the Holder of the
Debentures, the obligation of the Company, which is absolute and unconditional,
to pay the principal of, redemption price, Repurchase Price, Fundamental
Repurchase Price, interest or make-whole premium, if any with respect of the
Debenture at the place, at the respective times, at the rate and in the coin or
currency herein and in the Indenture prescribed.

15.      Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Debentures and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

16.      No Recourse Against Others

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Debentures or
the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. Each Debentureholder by accepting a Debenture
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Debentures.

 

5



--------------------------------------------------------------------------------

17.      Authentication

This Debenture shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Debenture.

18.      Abbreviations

Customary abbreviations may be used in the name of a Debentureholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

19.      GOVERNING LAW

THIS DEBENTURE SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF
NEW YORK, AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF SUCH STATE INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

20.      CUSIP and ISIN Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP and ISIN numbers to be
printed on the Debentures and has directed the Trustee to use CUSIP and ISIN
numbers in notices of redemption as a convenience to Debentureholders. No
representation is made as to the accuracy of such numbers either as printed on
the Debentures or as contained in any notice of redemption and reliance may be
placed only on the other identification numbers placed thereon.

The Company will furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture which has in it the text of this
Debenture.

 

6



--------------------------------------------------------------------------------

CONVERSION NOTICE

 

TO: SUNPOWER CORPORATION

     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

The undersigned registered owner of this Debenture hereby irrevocably exercises
the option to convert this Debenture, or the portion thereof (which is $1,000 or
a multiple thereof) below designated, into, cash and shares of Common Stock of
SunPower Corporation, if any, in accordance with the terms of the Indenture
referred to in this Debenture, and directs that the check in payment for cash
and the shares, if any, issuable and deliverable upon such conversion,
deliverable upon conversion or for fractional shares and any Debentures
representing any unconverted principal amount hereof, be issued and delivered to
the registered holder hereof unless a different name has been indicated below.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Indenture. If shares or any portion of this Debenture not
converted are to be issued in the name of a person other than the undersigned,
the undersigned will provide the appropriate information below and pay all
transfer taxes payable with respect thereto. Any amount required to be paid by
the undersigned on account of interest accompanies this Debenture.

Dated:                                     

 

 

 

  Signature(s)   Signature(s) must be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Registrar, which requirements
include membership or participation in the Security Transfer Agent Medallion
Program (“STAMP”) or such other “signature guarantee program” as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

  Signature Guarantee  

 

7



--------------------------------------------------------------------------------

Fill in the registration of shares of Common Stock, if any, if to be issued, and
Debentures if to be delivered, and the person to whom cash, if any, and payment
for fractional shares is to be made, if to be made, other than to and in the
name of the registered holder:

Please print name and address

 

 

 

  (Name)

 

  (Street Address)

 

  (City, State and Zip Code)   Principal amount to be converted   (if less than
all): $  

 

 

 

Social Security or Other Taxpayer

Identification Number:

 

 

NOTICE: The signature on this Conversion Notice must correspond with the name as
written upon the face of the Debentures in every particular without alteration
or enlargement or any change whatever.

 

8



--------------------------------------------------------------------------------

REPURCHASE NOTICE

 

TO: SUNPOWER CORPORATION

     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

The undersigned registered owner of this Debenture hereby irrevocably
acknowledges receipt of a notice from SunPower Corporation (the “Company”)
regarding the right of holders to elect to require the Company to repurchase the
Debentures and requests and instructs the Company to repay the entire principal
amount of this Debenture, or the portion thereof (which is $1,000 or an integral
multiple thereof) below designated, in accordance with the terms of the
Indenture at the price of 100% of such entire principal amount or portion
thereof, together with accrued and unpaid interest to, but excluding, the
Repurchase Date or the Fundamental Change Repurchase Date, as the case may be,
to the registered holder hereof. Capitalized terms used herein but not defined
shall have the meanings ascribed to such terms in the Indenture. The Debentures
shall be repurchased by the Company as of the Repurchase Date or the Fundamental
Change Repurchase Date, as the case may be, pursuant to the terms and conditions
specified in the Indenture.

Dated:                                     

 

Signature(s):  

 

 

 

NOTICE: The above signatures of the holder(s) hereof must correspond with the
name as written upon the face of the Debentures in every particular without
alteration or enlargement or any change whatever.

Debentures Certificate Number (if applicable):
                                                 

Principal amount to be repurchased (if less than all, must be $1,000 or whole
multiples thereof):                                         
                        

Social Security or Other Taxpayer Identification Number:
                            

 

9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Debenture, fill in the form below:

I or we assign and transfer this Security to

(Insert assignee’s soc. sec. or tax I.D. no.)

 

(Print or type assignee’s name, address and zip code) and irrevocably appoint

Agent to transfer this Debenture on the books of the Company. The agent may
substitute another to act for him or her.

 

Date:    Your
Signature:         

(Sign exactly as your name appears on the other

side of this Debenture)

*Signature guaranteed by:       By:      

 

* The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

10



--------------------------------------------------------------------------------

SCHEDULE OF INCREASES AND DECREASES IN GLOBAL DEBENTURE2

The following increases or decreases in this Global Debenture have been made:

 

Date    Amount of decrease
in Principal Amount
of this Global
Debenture
                            Amount of increase in
Principal Amount of
this Global Debenture
                                Principal Amount of
this Global Debenture
following such
decrease or increase
                                Signature of
authorized signatory
of Trustee or
Securities Custodian
                            

 

--------------------------------------------------------------------------------

For Global Debentures only

 

11